[***] DENOTES CONFIDENTIAL MATERIALS OMITTED    EXHIBIT 10.1
AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT.










PLAYSTATION® 
GLOBAL DEVELOPER & PUBLISHER AGREEMENT





































































--------------------------------------------------------------------------------



TABLE OF CONTENTS




SECTION:                                                                                                PAGE:




1.
Definition of Terms    1

2.
SIE Company Authority and Responsibility    1

3.
Conditional License Grant    2

4.
Compliance with Guidelines    2

5.
Other Limitations on Licensed Rights    3

6.
Development of PlayStation Compatible Products, Product Assessment and Quality
Assurance    5

7.
Development Tools    8

8.
Manufacture and Supply of Physical Media Products    11

9.
Distribution    13

10.
EULAs and Additional Terms    18

11.
Advertising    19

12.
Online Activity & Data Collection    19

13.
Marketing of Licensed Products    22

14.
Subcontracting    22

15.
Revenue and Payments    23

16.
Representations and Warranties    28

17.
Indemnities    31

18.
Limitation of Liability    33

19.
Infringement of SIE Intellectual Property Rights by Third Parties    34

20.
Data Security and Confidentiality    35

21.
Term and Termination    40

22.
Effect of Expiration or Termination    43

23.
Choice of Law and Forum    45

24.
Dispute Resolution    46

25.
Miscellaneous Provisions    47












--------------------------------------------------------------------------------





PLAYSTATION GLOBAL
DEVELOPER & PUBLISHER AGREEMENT


This PlayStation Global Developer and Publisher Agreement ( “GDPA”), effective
April 1, 2018 (the “Effective Date”), is entered into by Sony Interactive
Entertainment, Inc. f/k/a Sony Computer Entertainment, Inc. (“SIEJA”), a
Japanese company with offices at 1-7-1 Konan, Minato-ku, Tokyo 108-0075, Japan,
Sony Interactive Entertainment LLC f/k/a Sony Computer Entertainment America LLC
(“SIEA”) a California limited liability company with offices at 2207
Bridgepointe Parkway, San Mateo, CA 94404, and Sony Interactive Entertainment
Europe Ltd f/k/a Sony Computer Entertainment Europe Ltd. (“SIEE”), an English
company with offices at 10 Great Marlborough Street, London W1F 7LP, UK, on the
one hand (SIEJA, SIEA and SIEE each an “SIE Company,” and collectively, “SIE”),
and Electronic Arts Inc., a Delaware Corporation with offices at 209 Redwood
Shores Parkway, Redwood City, CA 94065 (“EA Inc.”), and EA International (Studio
& Publishing) Ltd., a Bermuda company with offices at LOM Building, 27 Reid
Street, Hamilton, HM 11, Bermuda (“EA International”) (EA Inc., and EA
International collectively “Publisher”), on the other hand.
SIE and its Affiliates design and develop certain core technology relating to
its Systems, and operate proprietary network services through PSN, including
PlayStation Now.
Publisher desires to be granted a non-exclusive license to develop, publish,
have manufactured, market, advertise, distribute or sell PlayStation Compatible
Products in accordance with the provisions of this GDPA, and SIE is willing, in
accordance with the terms and subject to the conditions of this GDPA, to grant
Publisher such a license.
SIE and Publisher agree as follows:
1.
Definition of Terms. Capitalized terms used in this GDPA are defined in Schedule
1.

2.
SIE and Company Authority and Responsibility.

2.1
Each SIE Company individually binds itself to and benefits from the terms of
this GDPA only to the extent that such terms relate to the exercise of the
rights and obligations under this GDPA taking place in that SIE Company’s
Territory, or otherwise directly relate to that SIE Company or its Territory.
Each SIE Company shall have no liability outside of its Territory, shall neither
be jointly nor severally liable with the other SIE Companies in their
Territories, and nothing contained in this GDPA shall be deemed to make an SIE
Company liable with respect to any activities, demands, obligations, covenants,
claims or causes of action outside of that SIE Company’s Territory. References
in this GDPA to “SIE” shall mean “each SIE Company for its respective Territory
only,” except where the context clearly requires otherwise. Each SIE Company is
authorized by each other SIE Company to present and execute this GDPA on behalf
of each other SIE Company, and to bind each other SIE Company, as set forth in
this Section 2.1. SIE shall be entitled to modify or expand the Territory of an
SIE Company upon reasonable written notice to Publisher, including by updating
the Guidelines.

2.2
Publisher and each Publisher Affiliate individually binds itself to and benefits
from the terms of this GDPA. References in this GDPA to “Publisher” shall
include “each Publisher Affiliate” except where the context clearly requires
otherwise. Publisher Affiliates may be added to or updated by Publisher from
time to time by prior written agreement between the parties. Publisher
represents and warrants that each Publisher Affiliate is directly or indirectly
owned by Publisher or under common control with Publisher and that Publisher is
authorized by each Publisher Affiliate to present and execute this GDPA on
behalf of each Publisher Affiliate, and to bind each Publisher Affiliate to the
terms herein. Publisher and each Publisher Affiliate shall be jointly and
severally liable for the acts, omissions, representations and warranties of
Publisher and every Publisher Affiliate. Without prejudice to this Section 2.2,
SIE and Publisher acknowledge and agree that, [***].



Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    1        CONFIDENTIAL



--------------------------------------------------------------------------------




3.
Conditional License Grant. Subject to the terms of this GDPA, SIE grants to
Publisher, for the Term (subject to the additional periods contemplated in
Section 22) and throughout the Territory, a non-exclusive, non-transferable
(except in accordance with Section 25.5) license, without the right to
sublicense (except as specifically provided in this GDPA), as follows:



3.1
to use the SIE Materials solely to develop and test PlayStation Compatible
Products;



3.2
to publish, distribute, supply, sell, rent, market, advertise and promote
Digitally Delivered Products to end-users, through each applicable SIE Company
(or its nominated Affiliate) through PSN, and to provide PlayStation Compatible
Products to other Licensed Publishers for exploitation under a Licensed
Publisher Agreement;



3.3
where Publisher has exercised its right to distribute Digitally Delivered
Products through PSN under Section 3.2 (or where the requirement of such
exercise is expressly waived by the applicable SIE Company), to have the
equivalent Physical Media Products manufactured by Designated Manufacturing
Facilities according to those facilities’ terms;



3.4
to publish, distribute, supply, sell, market, advertise and promote Physical
Media Products directly to end-users or to third parties for distribution to
end-users;



3.5
to use the Licensed Trademarks in connection with the manufacturing, packaging,
marketing, advertising, promotion, sale and distribution of Licensed Products;
and



3.6
to sublicense end-users the right to use Licensed Products for personal,
noncommercial purposes in conjunction with the applicable Systems only.



4.
Compliance with Guidelines. Publisher will comply, throughout the Term, with
this GDPA’s terms, with all Guidelines applicable in the relevant Territories,
and with all technical specifications that any Designated Manufacturing Facility
issues to all relevant Licensed Publishers. Subject to the remainder of this
Section 4, SIE may remove any Digitally Delivered Product from PSN (in whole or
in part) that does not materially conform to the Guidelines, notwithstanding any
approval given to such product pursuant to Section 6.3, provided, however, that
SIE will provide Publisher with notice no later than concurrently with removal
of any Digitally Delivered Product and, in any event, consistent with the amount
of notice provided to other Licensed Publishers. Publisher shall be given
reasonable notice of modification or additions to the Guidelines. To the extent
that Guidelines change (i) after any applicable PlayStation Compatible Product
or related materials are approved by SIE pursuant to Section 6.3, to the extent
implementation of such revised Guidelines applies to all Licensed Publishers,
Publisher is required to implement any such revised Guidelines only in
subsequent orders, patches or re-releases of the relevant Physical Media
Products, or subsequent publications of relevant Digitally Delivered Products or
other PlayStation Compatible Products (as applicable), unless otherwise
expressly required by SIE to safeguard System security or to comply with a
material change to applicable law or an applicable government order, or (ii)
during development of any PlayStation Compatible Product, to the extent
implementation of such revised Guidelines applies to all relevant Licensed
Publishers, Publisher shall implement any such revised Guidelines in such
PlayStation Compatible Product, [***]. Publisher shall use commercially
reasonable efforts to recall or destroy previously manufactured Physical Media
Products if: (a) such Physical Media Products did not materially comply with the
standards, requirements and conditions set forth in the Guidelines at the time
they were submitted to SIE pursuant to Section 6.3, or (b) if explicitly
required to do so in writing by SIE in accordance with the terms of Section 6.9.
The Guidelines (including any modifications thereof) will be comparable to the
guidelines and specifications applied by the SIE Companies to their own products
designed and developed for the applicable Systems, and will be applied to
Publisher in a non-discriminatory manner similar to the manner in which they are
applied to all other Licensed Publishers for the applicable Systems.



Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    2        CONFIDENTIAL



--------------------------------------------------------------------------------






5.
Other Limitations on Licensed Rights

5.1
Limitations on use of Development Tools. The development license granted in this
GDPA is limited to development and testing of PlayStation Compatible Products,
in formats SIE designates, and any other use of the SIE Materials (direct or
indirect) not authorized by the terms of this GDPA is strictly prohibited.
Publisher shall not use, modify, sublicense, distribute, create derivative works
from, or provide to third parties, the SIE Materials other than as expressly
permitted in this GDPA or the Guidelines. Publisher shall not make available to
any third party any tools developed or derived from the study of the Development
Tools without SIE’s express prior written consent. Without limiting the
generality of the foregoing, Publisher will not permit the use of the SIE
Materials in connection with (i) the emulation of Licensed Products on hardware
systems other than the Systems, (ii) to develop or test products for any third
party emulator of any System, or (iii) for any third party hardware that
infringes the SIE Intellectual Property Rights (e.g., knock-off PlayStation
systems). Publisher will not use or permit the use of any of the SIE Materials
in connection with the development of any software, content or service for any
computer hardware or software system, except as expressly permitted under this
GDPA. Publisher is authorized to copy the libraries contained within the
Development Tools solely to the extent necessary to integrate the libraries into
PlayStation Compatible Products; to copy the Software Tools to an internal
secure repository accessible by authorized personnel; and to make [***] of the
Software Tools per Development Site solely for archival, legal or back up
purposes. Publisher must comply with all programming procedures, requirements,
and guidelines, set forth in the Guidelines or communicated by SIE in writing.
Specifically with respect to the System emulator software, Publisher shall not
bypass the System kernel and shall not transmit programming instructions
directly to the registers or addresses located in: (i) areas of RAM that are
used by the System kernel; or (ii) other System hardware devices (collectively,
“System Bypass Areas”) except with SIE’s express prior written consent or to the
extent necessary to comply with written instructions in the Documentation. As a
prerequisite to requesting SIE’s consent, Publisher must submit a written
application accompanied by a detailed specification of Publisher’s proposal and
comply with any of SIE’s written procedures. Publisher shall not develop any
software or tool to circumvent the System Bypass Areas, except with SIE’s
express prior written consent. Publisher shall not make any addition, alteration
or improvement to the Development Tools that contravenes or is inconsistent with
the Guidelines (including any programming guidelines set forth in the
Documentation), or that may compromise the security or integrity of any System,
Development Tools, or PSN. Publisher bears all risks arising from
incompatibility of its PlayStation Compatible Products and any System resulting
from use of Publisher-created tools.

5.2
Reverse Engineering Prohibited. Except where such restriction is prohibited by
applicable law, Publisher will not directly or indirectly disassemble, decrypt,
electronically scan, peel semiconductor components from, decompile, or reverse
engineer in any manner, or attempt to reverse engineer or derive any source code
from, the Development Tools, or permit, assist or encourage any third party to
do so or knowingly acquire or use any materials from any third party who does
so. Publisher may study the performance, design and operation of the Development
Tools solely for the limited purposes of developing and testing PlayStation
Compatible Products, or to develop tools to assist Publisher with the
development and testing of PlayStation Compatible Products. SIE reserves the
right to require Publisher to furnish evidence reasonably satisfactory to SIE
that Publisher has complied with this Section 5.2.

5.3
Intentionally Deleted.

5.4
Limitations Regarding Ownership and Protection of SIE Materials and SIE
Intellectual Property Rights. All rights with respect to the SIE Materials and
the Systems, including the SIE



Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    3        CONFIDENTIAL



--------------------------------------------------------------------------------




Intellectual Property Rights, are the exclusive property of SIE. Nothing herein
gives Publisher any right, title or interest in or to the SIE Materials or the
Systems, other than the non-exclusive licenses provided in this GDPA. Publisher
shall not contest, impair, or dilute (or knowingly assist any third party in
doing so) any of SIE’s rights, title or interests in or to the SIE Materials,
the Systems or the SIE Intellectual Property Rights. Publisher shall not (i)
apply for, seek to obtain or register any trademark in its own name or in any
other person’s name, or use or obtain rights to use Internet domain names or
addresses, that are identical, similar to or likely to be confused with any of
the Licensed Trademarks or any other SIE trademarks or (ii) challenge or attack
any SIE Intellectual Property Rights in any part of the SIE Materials or the
Systems. Publisher shall not patent anything created or derived from the SIE
Materials. Publisher shall take all steps as SIE may reasonably require for the
protection and maintenance of the SIE Intellectual Property Rights, including
executing licenses or assisting SIE in obtaining registrations, at SIE’s
expense. All goodwill associated with the Licensed Trademarks, including any
goodwill generated or arising by or through Publisher’s or its subcontractors’
or sublicensees’ activities under this GDPA, accrues to the benefit of and
belongs exclusively to the SIE Company that owns or controls the Licensed
Trademark in its Territory. The Licensed Trademarks may be modified,
supplemented or amended by SIE at any time. Nothing contained in this GDPA
grants Publisher the right to use the trademark “SONY” in any manner or for any
purpose without SIE’s prior written consent. Where it is not possible under
applicable law to prevent Publisher from challenging the validity of the SIE
Intellectual Property Rights, nothing in this Section 5.4 shall prevent
Publisher from doing so.
5.5
Reservation of Rights. This GDPA does not grant Publisher any right or license
except as expressly authorized by and in strict compliance with this GDPA’s
terms and conditions. No right or license is to be implied by or inferred from
any provision of this GDPA or from the parties’ conduct. Subject only to the
express rights of Publisher under this GDPA, all rights to the SIE Materials and
the SIE Intellectual Property Rights are reserved to SIE.

5.6
Acknowledgment of Publisher’s Ownership Rights. Separate and apart from the SIE
Materials and other rights licensed to Publisher by SIE and to SIE by Publisher
under this GDPA, as between Publisher and SIE, Publisher retains all rights,
title and interest in and to the Publisher Property, Product Submissions,
Product Proposals, and Product Information, including Publisher Intellectual
Property Rights therein, as well as Publisher’s rights in any source code and
other underlying material, including artwork and music (but specifically
excluding the Licensed Trademarks and the Software Tools or any derivatives of
the Software Tools), and any names used as titles for PlayStation Compatible
Products and other trademarks used by Publisher. Nothing in this GDPA shall
restrict the right of Publisher to: (i) develop, distribute or transmit products
incorporating the Publisher Property and underlying material for any hardware
platform or service other than the Systems or related services, provided that
the Publisher Property and underlying material do not contain or were not
developed through use of the SIE Materials or the SIE Intellectual Property
Rights, or (ii) use Printed Materials or Advertising Materials for any hardware
platform or service other than the Systems or related services, provided that
the Printed Materials or Advertising Materials do not contain any Licensed
Trademarks, or (iii) use Licensed Trademarks within Advertising Materials which
promote Publisher’s products on multiple platforms inclusive of the Systems
subject the Guidelines relating to the display and use of Licensed Trademarks.
SIE shall not contest, impair, or dilute (or knowingly assist any third party in
doing so) any of Publisher’s rights, title or interests in or to the Publisher
Property, Product Submissions, Product Proposals, and Product Information,
including all Publisher Intellectual Property Rights therein. SIE shall not (i)
apply for, seek to obtain or register any trademark in its own name or in any
other person’s name, or use or obtain rights to use Internet domain names or
addresses, that are identical, similar to or likely to be confused with any of
Publisher’s trademarks or (ii) challenge or attack any Publisher Intellectual
Property Rights in any part of the Publisher Property, Product Proposals, and
Product Information. SIE shall not patent anything created or



Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    4        CONFIDENTIAL



--------------------------------------------------------------------------------




derived from the Publisher Property. SIE shall take all steps as Publisher may
reasonably require for the protection and maintenance of the Publisher
Intellectual Property Rights, including executing licenses or assisting
Publisher in obtaining registrations (at Publisher’s expense). All goodwill
associated with Publisher’s trademarks, including any goodwill generated or
arising by or through SIE’s or its subcontractors’ or sublicensees’ activities
under this GDPA, accrues to the benefit of and belongs exclusively to Publisher.
As between Publisher and SIE, Publisher will own and retain all rights, title
and interest in any User Content (as defined below). Where it is not possible
under applicable law to prevent SIE from challenging the validity of the
Publisher Intellectual Property Rights, nothing in this Section 5.6 shall
prevent SIE from doing so.
6.
Development of PlayStation Compatible Products, Product Assessment and Quality
Assurance

6.1
Right to Develop. Pursuant to Section 3 and subject to payment of any applicable
fees [***], SIE grants to Publisher the right to place orders for Hardware Tools
pursuant to Section 7, and a non-exclusive, non-transferrable license to use
Software Tools, for the sole purpose of developing and testing PlayStation
Compatible Products or as otherwise expressly permitted by the terms of this
GDPA. Each PlayStation Compatible Product developed using, incorporating or with
reference to the Development Tools must be expressly authorized by SIE, and
SIE’s authorization may require, at SIE’s reasonable discretion, consent by
Publisher to additional terms, or a requirement that such PlayStation Compatible
Product be subject to compatibility, assessment and quality assurance testing by
SIE; provided, however, that any additional terms and/or any compatibility,
assessment and quality assurance testing applicable to such PlayStation
Compatible Product will be generally the same as applied to other Licensed
Publishers in relation to similar PlayStation Compatible Products.

6.2
Developer Support Website. Subject to the terms of this GDPA, SIE will grant
Publisher access to relevant portions of the Developer Website to facilitate the
dissemination of the Development Tools and other materials and information. SIE
will design and maintain the Developer Website in accordance with industry
standard security practices intended to detect and prevent any vulnerability
that may lead to dissemination of computer viruses or other malicious code.

6.3
Assessment and Quality Assurance of PlayStation Compatible Products. Publisher
will comply with the requirements and related process for assessment and format
quality assurance of PlayStation Compatible Products and Advertising Materials,
on a product-by-product basis, as specified in the Guidelines. All Licensed
Products must successfully pass SIE’s assessment and format quality assurance
testing set forth in the Guidelines before distribution. SIE may also require
other PlayStation Compatible Products that are not Licensed Products to undergo
assessment and format quality assurance testing, in its reasonable discretion,
provided that any assessment and quality assurance requirements applicable to
such PlayStation Compatible Products will be the same as applied to other
Licensed Publishers in relation to similar PlayStation Compatible Products. SIE
may withhold approval of a Licensed Product or other PlayStation Compatible
Product that does not conform to the Guidelines, as reasonably determined by
SIE. Only upon and not prior to SIE approval, Physical Media Products may be
ordered from a Designated Manufacturing Facility, and Digitally Delivered
Products may be placed on PSN, unless otherwise authorized by SIE in writing. In
the event any Licensed Product or other PlayStation Compatible Product is not
approved by SIE pursuant to this Section 6.3, SIE will provide Publisher with a
report detailing the reasons for disapproval and the issues needed to be fixed
in order to obtain SIE’s approval in the form stipulated in the Guidelines, and
SIE will provide reasonable assistance to Publisher in connection with
Publisher’s modifications to such PlayStation Compatible Product.

6.4
Authentication. Publisher will use commercially reasonable efforts to protect
Licensed Products and any other PlayStation Compatible Products that include
Software Tools from and against illegal



Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    5        CONFIDENTIAL



--------------------------------------------------------------------------------




reproduction or copying by third parties. SIE may use on Licensed Products, or
require Publisher to use on Licensed Products an authentication or authorization
system to be provided, licensed or designated by SIE to authenticate and verify
all Licensed Products and units of the Systems. SIE may insert serial numbers,
or other reasonable security measures, on Licensed Products for security or
authentication purposes so long as such security measures do not have any
adverse effect on the Licensed Product’s features and functionalities.
6.5
Advice and Support. Any advice or support provided by any SIE Company or
Affiliate to Publisher to assist with the development of PlayStation Compatible
Products is provided at the complete discretion of the relevant SIE Company or
Affiliate, which may change, suspend, remove or disable access to any such
advice or support, at any time without incurring liability. Any such advice or
support is provided to Publisher on an “AS IS” and “AS AVAILABLE” basis and SIE
shall have no liability to Publisher in respect of such support or advice. Any
Publisher Property, or other software, materials or information provided by
Publisher to any SIE Company or Affiliate in connection with obtaining advice
and support is provided at Publisher’s own risk (but without prejudice to SIE’s
obligations under Section 20.6).

6.6
Third Party Tools. If Publisher uses any third-party tools to develop
PlayStation Compatible Products or any portion thereof, Publisher shall be
responsible at Publisher’s sole risk and expense for ensuring that it has
obtained all necessary licenses for its use.

6.7
Publisher Compliance, Responsibility, Warnings. Publisher bears sole
responsibility and liability for PlayStation Compatible Product operation,
features, capabilities, user generated content and Online Activity, but solely
to the extent any of the foregoing features, capabilities, user-generated
content and/or Online Activity are hosted, controlled, or implemented by
Publisher, including: (i) Online Activity between territories using different
television standards, whether PAL, NTSC, or another standard; (ii) any
cross-functionality between PlayStation Compatible Products on different Systems
or software applications operating on any device other than the Systems that may
interact with PlayStation Compatible Products on a System; (iii) the granting of
the right to end-users, or preventing end-users from exercising the ability, to
copy, modify, distribute, perform, display and share content (including between
the Territories) contained in or created from PlayStation Compatible Products
pursuant to System features which have been implemented by Publisher (such user
generated content, “User Content”), and (iv) the suitability or adequacy of
health and safety or other warnings or notices provided by Publisher for
PlayStation Compatible Products. SIE makes no representation regarding the
suitability or adequacy of any System-generated warning or any warning provided,
suggested, or required in the Guidelines, Packaging, manual or other templates,
or elsewhere by any SIE Company or Affiliate. Publisher may include additional
legal notices, disclosures, disclaimers and/or warnings on the Printed
Materials, Packaging, PSN metadata, Product Submissions, or within the legal
notices section in the Licensed Product itself, subject to compliance with the
Guidelines.

6.8
Peripherals and Compatibility of Licensed Products. Publisher will not, and will
not authorize any third party to, develop or distribute any Peripheral without
the prior express written consent of SIE. Consent is [***], and may be subject
to [***], provided that any such requirements [***] with respect to similar
Peripherals. Where [***] a Peripheral (a “Publisher Peripheral”), Publisher is
solely responsible for the functionality and operational compatibility of its
Licensed Products with any such Publisher Peripherals that are not distributed
by SIE. SIE has no responsibility to test or evaluate the compatibility of
Publisher’s Licensed Products with any Peripherals that are not distributed by
SIE. SIE is not responsible for any actual, incidental or consequential damages
that may result from any use or inability to use any Publisher Peripheral with
any PlayStation Compatible Product or System. If SIE elects, in its sole
discretion, to test or evaluate the compatibility of Publisher’s Licensed
Products with any Publisher Peripheral then, (i) such testing or evaluation will



Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    6        CONFIDENTIAL



--------------------------------------------------------------------------------




not obligate SIE to test or evaluate any other Peripheral; (ii) such testing or
evaluation will not shift to SIE any responsibility to ensure or assess the
functionality or compatibility of any Publisher Peripheral or require SIE to
report any Publisher Peripheral incompatibilities; (iii) SIE will not be deemed
to have endorsed any Publisher Peripheral solely by reason of such testing or
evaluation; and (iv) Publisher will provide SIE, at no additional cost or
expense to SIE, with a reasonable number of samples of any applicable Publisher
Peripherals for testing and review in a timely manner. If any PlayStation
Compatible Product fails to perform to SIE’s satisfaction with any Publisher
Peripheral that the PlayStation Compatible Product is intended to support, SIE
may require, upon notice to Publisher, that Publisher modify such portions of
the Publisher Property as are intended to support the affected Publisher
Peripheral in order to remediate any performance issues identified by SIE, and
if Publisher is unable or elects not to make such modifications, SIE may require
that Publisher remove such applicable portions of the Publisher Property from
the relevant Licensed Product.
6.9
Publisher’s Additional Quality Assurance Obligations. If, at any time subsequent
to the approval thereof by SIE, SIE becomes aware of any material defect (such
materiality to be determined by SIE in its reasonable discretion) with respect
to a PlayStation Compatible Product, or if SIE becomes aware of any improper use
of the Licensed Trademarks or SIE Materials, in each case exclusive of any
defect or improper use that is solely attributable to the SIE Materials, then
Publisher shall, at no cost to SIE, promptly correct that material defect or
improper use, to SIE’s commercially reasonable satisfaction, which may include,
in SIE’s reasonable discretion, the recall and re-release of units of an
affected Physical Media Product, or publication of an update, upgrade or
technical fix to an affected PlayStation Compatible Product. If any PlayStation
Compatible Product creates any risk of loss or damage to any property or injury
to any person and Publisher is unable to promptly publish an update, upgrade or
technical fix to such PlayStation Compatible Product, then, unless otherwise
mutually agreed by the parties, Publisher shall immediately take commercially
reasonable steps, at Publisher’s sole liability and expense, to recall and
remove that PlayStation Compatible Product from any affected channels of
distribution; provided, however, that if Publisher is not acting as the
distributor or seller for the PlayStation Compatible Product its obligation
shall be to use commercially reasonable efforts to arrange removal of all
affected units of the PlayStation Compatible Product from the relevant
distribution channels. Publisher shall provide all end-user support for
Publisher’s PlayStation Compatible Products and will use commercially reasonable
efforts to provide such end-user support in a reasonably efficient manner. SIE
expressly disclaims any obligations or liability to provide end-user support
with respect to Publisher’s PlayStation Compatible Products.

6.10
Rating Requirements. No Licensed Product may be published, sold, distributed,
marketed, advertised or promoted unless it bears a consumer advisory age rating
and product descriptors, either as required by local law or as issued by, and
following the rating display requirements of, a consumer advisory ratings system
designated by SIE and applicable to all Publishers, unless otherwise agreed to
by the parties; provided, however, that for any PlayStation Compatible Products
other than Licensed Products distributed on platforms other than the Systems
(e.g. mobile apps), Publisher will comply with the applicable the consumer
advisory age rating required by the platform on which such PlayStation
Compatible Product is distributed (e.g. Apple App Store). Publisher alone bears
all costs incurred in connection with obtaining any rating. No PlayStation
Compatible Product and related Printed Materials or Advertising Materials may
bear more than one consumer advisory rating in any Territory save where such is
expressly permitted under the rules of the rating system which applies pursuant
to this Section 6.10. Any Digitally Delivered Product that can be used with
another Licensed Product must not bear (or must not contain any content which,
if rated, would attract) a higher age rating than the rating issued to that
other Licensed Product and, save in the case of an add-on to a
previously-published Licensed Product, shall not bear a rating that is lower
than the rating issue to that other Licensed Product, unless SIE waives these
requirements in writing. Any PlayStation Compatible Product other than Licensed
Product distributed on platforms other than the Systems



Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    7        CONFIDENTIAL



--------------------------------------------------------------------------------




(e.g. mobile companion app) that can be used with another Licensed Product must
have an age rating that is comparable to the age rating for that applicable
Licensed Product. Publisher shall use commercially reasonable efforts to comply
with any other policies of SIE on the age rating, age gating and labeling of
PlayStation Compatible Products intended to protect children as may be published
within the Guidelines or otherwise communicated by SIE to Publisher, provided
that such policies communicated by SIE to Publisher outside of the Guidelines
will be generally the same as required of all other Licensed Publishers.
7.
Development Tools

7.1
Acquisition of Development Tools. For the purposes of this Section 7, “the
applicable SIE Company” shall mean the SIE Company in the Territory in which the
Development Tools are to be used or, at that SIE Company’s direction, another
SIE Company. The applicable SIE Company may sell or loan Development Tools to
Publisher in its sole discretion, in accordance with this Section 7. For the
avoidance of doubt, any Software Tools included with or provided in relation to
Hardware Tools are licensed, not sold or loaned, to Publisher pursuant to the
terms set forth in Sections 3, 5 and 6. Title to Software Tools does not pass to
Publisher upon purchase or loan of the Hardware Tools. The nontransferable
license of the Software Tools within the Hardware Tools may act as a restriction
or prohibition against the resale of the Hardware Tools. The purchase price or
loan fee for Development Tools, and the payment currency, is set forth on the
Developer Website, or shall be otherwise notified by the applicable SIE Company
to Publisher. Unless otherwise agreed, Publisher shall pay for the Development
Tools in full prior to delivery or download, and title to Development Tools
shall remain with the applicable SIE Company until it has received full payment
(save in the case of the Software Tools where title does not pass to Publisher
at any time). If Publisher collects the Development Tools and transfers them
outside the country of collection, Publisher agrees to provide the applicable
SIE Company with the relevant transport proofs required by the relevant taxation
authorities to allow the supply by SIE to be exempt from VAT. The applicable SIE
Company reserves the right to either: (i) charge VAT until such documents are
provided at which time the VAT will be refunded; or (ii) subsequently charge VAT
if those documents are not provided within [***] months of collection. The
purchase price or loan fee charged to Publisher for any Development Tools will
be [***].



7.2
Credit. If the applicable SIE Company extends credit terms to Publisher or
facilitates third-party financing for Publisher, until Publisher makes payment
in full for all items so financed, Publisher (i) grants to that SIE Company, or
its designee, a first position purchase money security interest in each Hardware
Tool and in the proceeds of disposition of any Hardware Tool and (ii) shall not
sell, hypothecate or encumber any such Hardware Tool. Publisher shall execute
and deliver to the applicable SIE Company or its designee any documents the SIE
Company needs to perfect the security interest, and agrees that applicable SIE
Company or its designee may file those documents in its discretion.

7.3
Orders. Orders for Development Tools shall be submitted via the Developer
Website or as otherwise notified by the applicable SIE Company. The applicable
SIE Company may accept or reject, in its discretion, any Development Tools
order, and does not warrant that Development Tools shall be available when
ordered.

7.4
Publisher Terms. Any purchase order or other documentation issued by Publisher,
purporting in any way to relate to the purchase, loan or license of Development
Tools, does not amend or modify this GDPA or any terms presented by the
applicable SIE Company in connection with the order of Development Tools, except
as expressly agreed in writing by the applicable SIE Company.



Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    8        CONFIDENTIAL



--------------------------------------------------------------------------------




7.5
Delivery. Upon acceptance of Publisher’s order for Development Tools, and on
payment of any applicable purchase or loan fee for the Development Tools, the
applicable SIE Company will ship the loaned or purchased Development Tools, when
available, to the Development Site(s). Publisher bears all expenses associated
with delivery of the Development Tools, including insurance costs. Risk of loss
or damage in transit to the Development Tools vests in Publisher immediately
upon the applicable SIE Company’s delivery to the carrier of its choice and
remains with Publisher until that SIE Company receives return of the Development
Tools. Upon request from the SIE Company, Publisher shall provide a signed
acknowledgement of receipt in such form as shall be reasonably specified by the
applicable SIE Company. The applicable SIE Company will make Software Tools,
excluding Firmware (which will be included with the Hardware Tools) but
including Firmware updates, available at the Developer Website as set forth in
Section 6.2, or such other method as reasonably chosen by that SIE Company.

7.6
Deletion of Publisher Code. Prior to Publisher shipping any Hardware Tool to the
applicable SIE Company either pursuant to an announced upgrade “swap” program,
or pursuant to the warranty provisions set forth below, or for any other reason,
Publisher shall (i) securely delete Publisher’s applications software from the
hard drive and all other storage media contained in the Hardware Tool and (ii)
upon written request from SIE, execute any documentation required by the
applicable SIE Company certifying such deletion.

7.7
No Refunds. All Development Tool purchases and loans made under this GDPA are
final. In no event shall the applicable SIE Company be obligated to refund all
or any portion of the purchase price or loan fee for the Development Tools.

7.8
Care and Maintenance of Development Tools. Publisher shall be solely responsible
for the installation and administration of Hardware Tools. Publisher shall, at
all times until the Development Tools are returned to the applicable SIE
Company: (i) keep and use the Development Tools securely and only at the
Development Site(s) notified to the applicable SIE Company or specified on the
Developer Website, or other location approved in advance in writing by the
applicable SIE Company; (ii) allow access to and use of the Development Tools
only to persons whose duties justify the need for access and use in the exercise
of the license granted under this GDPA, and who are authorized under Section
20.2.2 to have access to the SIE Materials; (iii) designate and authorize an
individual to act as the applicable SIE Company’s contact with respect to
Development Tools and, if Publisher wishes to designate a new designee, provide
the applicable SIE Company with written notice according to the procedures set
forth on the Developer Website or designated by the applicable SIE Company; (iv)
preserve any proprietary rights or other notices placed on the Development Tools
by SIE or its Affiliates and place all such notices on any copies made as
permitted by this GDPA; (v) keep Development Tools in good and serviceable
condition; (vi) ensure full compliance with all instructions relating to the
maintenance, security or operation of Development Tools; (vii) maintain and
service with all due care the Development Tools at Publisher’s expense according
to SIE’s reasonable, written instructions; (viii) take all necessary further
steps to ensure that Publisher does not render Development Tools unsafe or a
risk to the health or safety of any person or property; (ix) inform the
applicable SIE Company promptly following Publisher’s awareness of any bugs,
errors, failure or breakdown in Development Tools, however caused; (x) inform
the applicable SIE Company promptly following Publisher’s awareness of any
unauthorized access to or use of the Developer Website and cooperate with that
SIE Company to take all actions chosen by that SIE Company to address any
unauthorized access or use, including taking any actions to prevent the
recurrence of unauthorized use of or access to the Developer Website; and (xi)
inform the applicable SIE Company promptly following Publisher’s awareness of
any suspected or actual loss, theft, breach of security or other similar
exposure involving the Development Tools, report any suspected or actual loss or
theft to the police and obtain a police incident number, and use commercially
reasonable efforts to



Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    9        CONFIDENTIAL



--------------------------------------------------------------------------------




recover such Development Tools and comply with any corrective action specified
by the applicable SIE Company to recover the Development Tools and to prevent
any re-occurrence of any loss, theft, breach of security or other unauthorized
disclosure involving the Development Tools, and Publisher gives that SIE Company
its authority to conduct or assist in the recovery of lost, stolen or missing
Development Tools. A breach of Sections 7.8(i) or (ii) constitutes a material
breach of this GDPA.
7.9
Inspection. Upon providing Publisher with reasonable, prior written notice, the
applicable SIE Company may reasonably inspect the Development Site at any time
during Publisher’s normal business hours solely to verify Publisher’s compliance
with the terms of Section 7 of this GDPA. That SIE Company shall not conduct an
inspection in a manner that disrupts Publisher's business activities. Publisher
shall also provide that SIE Company with an inventory report of Development
Tools in its possession within [***] days of SIE’s request, including the serial
number for each Development Tool and its current physical location.
Notwithstanding the foregoing, (i) in no event shall SIE be entitled to access
any parts of the Development Site that are not relevant to the inspection, and
(ii) SIE may not inspect the Development Site more than [***] unless due to
extraordinary circumstances (including, without limitation, if SIE reasonably
suspects there to be a security issue at such Development Site).

7.10
Failure or breakdown. In the event any failure or breakdown of any of the
Development Tools is notified to the applicable SIE Company pursuant to Section
7.8, that SIE Company shall, at its sole election, either repair or replace the
Development Tools at no cost to Publisher provided: (i) such notice shall have
been given within [***] months following the date of the delivery of the
Development Tools in question or any component part(s) of such Development
Tools; (ii) the failure or breakdown is due to defects in materials and/or
workmanship which diminish or impair the functionality of the Development Tools;
and (iii) the failure or breakdown is not attributable in whole or in part to
Publisher’s negligence or misuse. Any other repairs or replacements are provided
at the applicable SIE Company’s discretion. Nothing in this GDPA shall impose an
obligation on SIE to repair or replace any Development Tools that it reasonably
considers obsolete or beyond economical repair.

7.11
Upgrades. The applicable SIE Company may advise Publisher (either in writing or
via the Developer Website) if and when during the Term that the applicable SIE
Company makes generally available to Licensed Developers or Licensed Publishers,
any revised, updated, modified or enhanced version of any component of the
Development Tools. Publisher shall be entitled or, at that SIE Company’s option,
shall be required, to use such new version, provided, however, that in the event
the SIE Company requires Publisher to upgrade to any new version, the SIE
Company will provide Publisher with a reasonable period of time to effect any
such upgrade. The applicable SIE Company may, upon delivery to Publisher of
these Development Tools, require Publisher to return to that SIE Company the
Development Tools previously in Publisher’s possession.

7.12
Loan of Hardware Tools. The applicable SIE Company may, in its discretion, loan
Hardware Tools to Publisher.

7.12.1
Term, Termination and Return. The term of each applicable loan commences and
ends on the dates specified by the applicable SIE Company for each Hardware Tool
unit or component. The SIE Company may terminate the loan immediately if
Publisher breaches any obligation in this GDPA. Upon termination of any loan of
Hardware Tools: (i) all rights granted to Publisher in connection with the loan
revert to the applicable SIE Company; (ii) Publisher shall cease and desist from
further use of such loaned Development Tools; and (iii) Publisher shall
immediately return such loaned Development Tools, including any other SIE
Materials relating to such loaned Development Tools, to the applicable SIE
Company



Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    10        CONFIDENTIAL



--------------------------------------------------------------------------------




at Publisher's cost. Publisher shall be responsible for any customs formalities
or duties arising in connection with any such returns. If the loaning SIE
Company reasonably determines Publisher failed to comply with a material
provision of this Section 7 in relation to any loaned Development Tools, or
where SIE reasonably determines there is an actual or suspected security risk
involving such Development Tools or the Developer Website, it may demand
immediate return of the loaned Hardware Tools and all related Software Tools,
and Publisher shall use commercially reasonable efforts to comply within [***]
business days. If Publisher fails to return any such loaned Development Tools,
and the applicable SIE Company resorts to legal means to recover the same, then
Publisher shall pay all of that SIE Company’s expenses, including the
replacement value of the loaned Development Tools and SIE’s reasonable outside
attorney’s fees directly relating to such recovery efforts.
7.12.2
Risk of Loss. If any loaned Hardware Tools are lost, stolen, damaged, destroyed
or copied (other than in compliance with the terms of this GDPA or as otherwise
authorized by the applicable SIE Company in writing), Publisher shall pay the
applicable SIE Company [***], as set forth in the Developer Website or as
specified by the applicable SIE Company, in addition to fines, penalties, or any
remedy that the applicable SIE Company may have at law or in equity. Publisher
shall, at SIE’s sole cost and expense (save in the circumstances set out above
in this Section 7.12.2 where it shall be at Publisher’s sole cost and expense),
execute any documents and take all actions that SIE reasonably requests to
protect SIE’s right, title and interest to the Hardware Tools.

7.12.3
SIE Ownership. SIE retains all right, title and interest to any loaned Hardware
Tools, including all Intellectual Property Rights. Publisher shall not sell,
lease, license, transfer or dispose of the loaned Hardware Tools, or permit any
lien or encumbrance. Publisher shall not do or cause to be done any act or thing
in any way impairing or tending to impair SIE’s right, title or interest in or
to loaned Hardware Tools.

8.
Manufacture and Supply of Physical Media Products

8.1
Designated Manufacturing Facilities. To ensure compatibility of Physical Media
Products with the applicable System(s), consistent quality of the Physical Media
Products, and incorporation of anti-piracy security measures, each SIE Company
shall designate and license at least [***] Designated Manufacturing Facility to
reproduce Physical Media Products. Publisher shall purchase [***] for Physical
Media Products, including demonstration discs and cards, Printed Materials,
Packaging and assembly from a Designated Manufacturing Facility in the Territory
in which they are to be distributed by Publisher under this GDPA, except as
expressly set forth in this Section 8. Any Designated Manufacturing Facility may
enforce the terms of this GDPA that relate to the manufacture and delivery of
Physical Media Products. If law in a Territory prohibits SIE from requiring
Publisher to use only a Designated Manufacturing Facility to manufacture
Physical Media Products, Publisher may have Physical Media Products, including
demonstration discs and cards, Printed Materials and Packaging, manufactured by
a third party other than a Designated Manufacturing Facility, but Publisher may
do so only to the extent the law in the Territory requires that Publisher have
the right to do so, and only for Physical Media Products distributed in the
Territory with such a prohibition (unless otherwise contemplated by this Section
8). Publisher’s use of a third-party manufacturer other than a Designated
Manufacturing Facility must otherwise comply with this GDPA, [***]. Unless
otherwise agreed to by the parties in writing, in no circumstances shall any SIE
Company or the Designated Manufacturing Facility treat any of Publisher’s
Physical Media Products in any way more or less favorably, in terms of
production turnaround times or otherwise, than the Physical Media Products of
any other similarly situated third party licensee of such SIE Company or than
the Physical Media Products published by such SIE Company.



Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    11        CONFIDENTIAL



--------------------------------------------------------------------------------




8.2
Creation of Master Media. Using a fully-approved, reproducible file containing
final Licensed Product provided by Publisher, the applicable SIE Company or the
applicable Designated Manufacturing Facility shall create an encrypted,
reproducible master of the Physical Media Product from which all units of the
applicable Physical Media Product are to be replicated. Publisher shall be
responsible for the costs, as determined by the applicable SIE Company or the
applicable Designated Manufacturing Facility, of producing the reproducible
masters of Physical Media Products.

8.3
Orders. Publisher shall issue Purchase Orders to the applicable Designated
Manufacturing Facility, with a copy to the SIE Company in the Territory where
the order is placed. No Purchase Orders will be processed for any Physical Media
Product unless that product is approved in accordance with Section 6, and
complies with the Guidelines. All Purchase Orders shall be subject to approval
by the applicable SIE Company, not to be unreasonably withheld, and to
acceptance by the applicable Designated Manufacturing Facility pursuant to the
Guidelines. Purchase Orders issued by Publisher to a Designated Manufacturing
Facility for each Licensed Product approved by the applicable SIE Company shall
be non-cancelable and are subject to the terms and conditions of the Designated
Manufacturing Facility that are generally applicable to all Licensed Publishers
at the time of the relevant Purchase Order. Publisher shall not, directly or
indirectly, solicit orders for or sell any units of Physical Media Products in
any situation where Publisher knows or reasonably should know that any of such
Physical Media Products will be exported or resold outside of the Territory in
which they are ordered.

8.4
Manufacture and supply of units. Upon approval of a Licensed Product and
associated Printed Materials pursuant to Section 6, and subject to Sections 8.5
through 8.7, the applicable Designated Manufacturing Facility will, in
accordance with the terms and conditions set forth in this Section 8, and at
Publisher’s request and sole expense (a) manufacture and supply Physical Media
Products for and to Publisher; (b) manufacture and supply Publisher’s Packaging
and Printed Materials; and (c) assemble the Physical Media Products with the
related Printed Materials and Packaging. Publisher shall comply with all
Guidelines relating to the production of units of Physical Media Products. The
applicable SIE Company reserves the right to insert or require Publisher to make
arrangements for the insertion of certain Printed Materials relating to the
System into each unit.

8.5
Manufacture and supply of Printed Materials by Designated Manufacturing
Facility. If Publisher elects to order Printed Materials from a Designated
Manufacturing Facility, Publisher shall deliver the applicable SIE-approved
Printed Materials to the applicable Designated Manufacturing Facility, at
Publisher’s sole risk and expense, and the Designated Manufacturing Facility
will manufacture Printed Materials in accordance with this Section 8. Neither
SIE nor any Designated Manufacturing Facility is liable for loss of or damage to
Printed Materials.

8.6
Manufacture of Packaging and Printed Materials by Alternate Source. Subject to
the prior, express, written approval (in its sole discretion) of the SIE Company
in the Territory in which the Physical Media Products are to be distributed by
Publisher under this GDPA and the Guidelines, Publisher may elect to be
responsible for manufacturing its own Packaging and Printed Materials (other
than artwork which is to be reproduced or displayed on any Physical Media
Product, which Publisher will supply to the applicable Designated Manufacturing
Facility for incorporation within the Physical Media Product), at Publisher’s
sole risk and expense. The applicable SIE Company shall have the right to
disapprove any Packaging or Printed Materials that do not comply with the
applicable Guidelines. If Publisher elects to supply its own Packaging or
Printed Materials, neither SIE nor any Designated Manufacturing Facility shall
be responsible for any shortage or delays arising from use of Publisher’s own
Packaging or Printed Materials.



Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    12        CONFIDENTIAL



--------------------------------------------------------------------------------




8.7
Assembly Services by Alternate Source. Subject to the prior, express, written
approval (in its sole discretion) of the SIE Company in the Territory in which
the Physical Media Products are to be distributed by Publisher under this GDPA
and the Guidelines, Publisher may elect to procure assembly services from an
alternate source other than a Designated Manufacturing Facility. If Publisher
elects to be responsible for assembling the Physical Media Products, then the
applicable Designated Manufacturing Facility shall ship the component parts of
the Physical Media Product to a destination designated by Publisher, at
Publisher’s sole risk and expense. The applicable SIE Company shall have the
right to inspect any assembly facilities that Publisher proposes to use in order
to determine if the component parts of the Physical Media Products are being
assembled in accordance with SIE’s quality standards. The applicable SIE Company
may require Publisher to recall any units of any Physical Media Products that
fail to materially comply with the Guidelines unless any non-compliance is
solely attributable to any acts or omissions of any SIE Company or any
Designated Manufacturing Facility. If Publisher elects to use alternate assembly
facilities, neither SIE nor any Designated Manufacturing Facility shall be
responsible for any shortage or delays or other production issues, including
breakage or missing component parts, arising from use of alternate assembly
facilities. Publisher shall comply with all applicable labor and employment laws
and shall not employ child labor, slave labor or forced labor in connection with
the assembly of the Licensed Products, or knowingly use any third party that
does so.

8.8
Delivery of Physical Media Products. The applicable Designated Manufacturing
Facility will deliver Physical Media Products to Publisher at Publisher’s sole
expense, except where otherwise stated in the Guidelines, this GDPA, or as
otherwise agreed in writing by the applicable SIE Company. Subject to the terms
of Section 8.1 of this GDPA, SIE does not guarantee delivery of Physical Media
Products by any delivery date stipulated by Publisher, but Publisher and the
Designated Manufacturing Facility may agree a fixed delivery date separately.
Publisher shall have no right to have completed units of Physical Media Products
stored at the applicable Designated Manufacturing Facility after manufacture.

8.9
Ownership of Original Master Discs. Neither SIE nor any Designated Manufacturing
Facility has any obligation to release to Publisher any original reproducible
masters created under Section 8, or any other in-process materials. These
masters and materials are and will remain the sole property of SIE or the
Designated Manufacturing Facility (as applicable). Notwithstanding the
foregoing, the Publisher Intellectual Property Rights that are contained in
these masters or materials are, as between SIE and Publisher, the sole and
exclusive property of Publisher or its licensors.

8.10
Other Products. This Section 8 shall apply to the manufacture, order, supply and
delivery of other non-standard products or Packaging relating to Licensed
Products, if any, ordered by Publisher from a Designated Manufacturing Facility,
unless otherwise stated in this GDPA or the Guidelines.

9.
Distribution

(a)    Distribution of any Licensed Product is subject to SIE’s assessment,
testing and approval in accordance with the terms of Section 6.3. Unless
otherwise mutually agreed by the parties, Licensed Products will be distributed
in accordance with Sections 9.1 or 9.2, as applicable. Unless expressly approved
in writing by an SIE Company, Publisher may not publish a Licensed Product
previously published by another Licensed Publisher in the same Territory for the
same System.
(b)    Distribution of any PlayStation Compatible Product other than Licensed
Products (including Peripherals) may require written approval by SIE and such
approval may require Publisher to submit any such PlayStation Compatible Product
to SIE for evaluation, assessment, testing, and approval pursuant to Section 6.3
and the Guidelines. Publisher’s distribution of such PlayStation Compatible
Product may be subject to commercial or other conditions (following such
evaluation or otherwise) mutually agreed to by the parties in


Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    13        CONFIDENTIAL



--------------------------------------------------------------------------------




writing, including, solely to the extent mutually agreed for such PlayStation
Compatible Product, a requirement that such PlayStation Compatible Product must
be distributed through PSN. All requirements imposed by SIE in relation to any
such PlayStation Compatible Product will be the same as are generally applicable
to all Licensed Publishers of similar PlayStation Compatible Products.
9.1
Distribution of Physical Media Products

9.1.1
Form of Distribution. Unless expressly approved in writing by the SIE Company in
the applicable Territory, Licensed Products distributed physically to end-users
shall be in the form of Physical Media Products only. Publisher shall not,
directly or indirectly, hard bundle a Licensed Product with any other Licensed
Product, Peripheral, PlayStation Compatible Product or any other content, good
or service, without SIE’s prior written consent. Where such approval is granted,
the terms of this GDPA shall apply to those units.

9.1.2
Distribution Channels. Publisher may use distribution channels for Physical
Media Products as Publisher deems appropriate, including the use of third-party
distributors, resellers, dealers and sales representatives.

9.1.3
Simultaneous Publishing. If both Physical Media Product and an equivalent
Digitally Delivered Product will be published, the Physical Media Product must
be commercially released by Publisher [***] the date that the equivalent
Digitally Delivered Product is commercially released, in accordance with the
terms of Section 9.2 or as otherwise agreed between the parties.

9.2
Distribution of Digitally Delivered Products

9.2.1
Distribution Channel for Digitally Delivered Products. Unless expressly approved
in writing by all SIE Companies in the relevant Territories, Digitally Delivered
Products, and any subscriptions or services associated with Licensed Products
(where Publisher elects in its sole discretion to make such subscriptions or
services available), shall be distributed through PSN only, in accordance with
this Section 9. Publisher may, however, electronically transmit PlayStation
Compatible Products from Development Site to Development Site, or from machine
to machine over a computer network, for the sole purpose of facilitating
development or testing of PlayStation Compatible Products to be carried out
under Section 6, provided that Publisher uses reasonable security measures
customary within the high technology industry to reduce the risk of unauthorized
interception or retransmission of those transmissions.

9.2.2
PSN. Publisher may offer each SIE Company the right to sell Digitally Delivered
Products, and, if any, subscriptions or other services related to Licensed
Products, to Users via PSN in each relevant Territory, or, if SIE chooses to
make such option available to Publisher and Publisher elects such option in its
discretion, have that SIE Company sell or rent those products on behalf of
Publisher as Publisher’s agent via PSN, on the terms set forth in this Section
9, Section 15, the Guidelines, or other standard terms SIE may communicate to
Licensed Publishers. Subject to the terms of this GDPA, Publisher grants to SIE
the right, which may be exercised by SIE directly or through an Affiliate
(provided that SIE will ensure any such Affiliate’s compliance with the terms of
this GDPA in accordance with Section 14), on or through PSN, during the Term
(subject to Section 22) throughout each Territory, to: (i) install, load, host
and reproduce Digitally Delivered Products and Product Information on servers
for the sole purpose of marketing and selling the Digitally Delivered Products
to Users on the applicable System(s) on which Publisher elects to publish such
Digitally



Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    14        CONFIDENTIAL



--------------------------------------------------------------------------------




Delivered Products (as contemplated in the Product Submission associated with
such Digitally Delivered Products); (ii) resell (including by means of a retail
voucher code), deliver and provide access to and use of Digitally Delivered
Products to Users electronically via PSN for the System(s) on which Publisher
elects to publish such Digitally Delivered Products, (either alone or as part of
a Publisher approved bundle) by means of digital download, including to the
extent necessary to effect such rights via reproduction, transmission, public
performance, public display, public communication, and digitally wrapping and
repackaging (such rights extending solely to any product (including its offline
manual) published exclusively as a Physical Media Product under a Licensed
Publisher Agreement which the parties agree in writing shall be digitally
wrapped or repackaged by SIE for distribution as a Digitally Delivered Product
through PSN subject to the terms of this GDPA); (iii) digitally stream Licensed
Products to Users via PlayStation Now, subject to written agreement between the
parties on a product-by-product basis, and copy and adapt the Licensed Products
solely as necessary for that purpose; (iv) sublicense to Users, for their
personal, non-commercial purposes, the right to browse Digitally Delivered
Products available for the applicable System(s) for which Publisher makes such
Digitally Delivered Products available, and a worldwide, non-transferable,
non-exclusive right to access, download, store, use and play Digitally Delivered
Products on the applicable System for which it was purchased or otherwise
provided, subject to the terms established by SIE under which Digitally
Delivered Products are supplied to Users, including, subject to written
agreement between the parties on a product-by-product basis, in exchange for
rental, subscription, bundle or time-based usage fees, and subject to any
rental, subscriptions or other usage terms established by SIE; (v) allow Users
to re-download and use any Digitally Delivered Product previously legitimately
purchased on the same PSN account, without further charge or obligation; (vi)
market, advertise and promote Digitally Delivered Products in any media, subject
in all cases to the terms set forth in Section 9.2.3; (vii) use Advertising
Material and Product Information to facilitate Digitally Delivered Product
resale on or through PSN, subject in all cases to the terms set forth in Section
9.2.3; and (viii) make, store and use copies of Digitally Delivered Products and
associated Product Information internally solely for testing, evaluation,
quality control, User support, support in the operation of PSN (and any services
offered thereunder) and for archiving, administrative, legal and rating board
and other compliance purposes. With respect to any retail vouchers for Digitally
Delivered Products, SIE will display or reference any disclosures, disclaimers
and other notices on such retail vouchers as reasonably requested by Publisher,
and SIE’s sale and distribution of retail vouchers may also be subject to any
additional terms and conditions which may be agreed to by the parties in
relation to any applicable retailer or Territory. For purposes of clarity, SIE
will not distribute any Digitally Delivered Products via any subscription,
bundle or compilation product, emulation, or streaming service unless mutually
agreed to by Publisher and SIE in writing on a Licensed Product-by-Licensed
Product basis, and will not distribute via PSN any Digitally Delivered Product
until the release date designated by Publisher. Any digital repackaging or
adaptation of a Licensed Product created by SIE pursuant to subsection (ii) or
subsection (iii) above will be subject to Publisher’s prior written approval and
will be considered Publisher Property (exclusive any SIE Materials or Licensed
Trademarks therein), and if any rights, title or interest in such materials vest
in SIE by operation of law or for any other reason, SIE assigns all rights,
title and interest therein to Publisher.
9.2.3
License to Product Information. Publisher shall provide SIE with Product
Information for each Licensed Product for use by SIE in accordance with this
Section 9.2.3 and the Guidelines. Subject to the terms of this Section 9.2.3,
Publisher grants to SIE, for the Term



Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    15        CONFIDENTIAL



--------------------------------------------------------------------------------




and within each Territory, a non-exclusive license to use Product Information to
further SIE’s resale or other electronic distribution of Digitally Delivered
Products pursuant to this GDPA. Subject to the terms of this Section 9.2.3, this
license includes the following grant of rights to SIE to: (i) use, publish,
reproduce, distribute, display, exhibit, transmit and communicate to the public,
make available, and publicly perform on or through any media Publisher’s and its
licensors’ trademarks, service marks or logos, and Product Information in
connection with the marketing or promotion of Digitally Delivered Products on
PSN, or in connection with any campaign which is primarily aimed at advertising,
marketing or promoting PSN, the PlayStation Store, the Systems or the
PlayStation brand generally, and; (ii) edit, crop or vignette all such materials
as appropriate to comply with technical limitations; provided, however, that any
proposed use of Publisher’s and/or its licensors’ trademarks, service marks or
logos and Product Information and Advertising Materials, including any editing,
cropping or vignettes thereof by SIE pursuant to the foregoing will be subject
to Publisher’s prior written approval (which may be provided on a
campaign-by-campaign basis or via the provision of pre-approved assets). For
purposes of clarity, where Publisher provides SIE with pre-approved Product
Information or Advertising Materials, SIE will not need to seek Publisher’s
further approval for use of such Product Information or Advertising Materials in
any SIE controlled media-channels. Publisher may request that SIE take down and
cease use of any specific Product Information or Advertising Materials that do
not comply with this Section 9.2.3 or that become subject to any third party
claim, and SIE will use commercially reasonable efforts to take down and cease
use of such Product Information or Advertising Materials reasonably promptly
following receipt of Publisher’s request. Except for any SIE Materials or
Licensed Trademarks, any modifications, enhancements or derivative works of any
of the Product Information or Advertising Materials created by or for SIE will
remain the exclusive property of Publisher or its applicable third party
licensors, and if any rights, title or interest in such materials vest in SIE by
operation of law or for any other reason, SIE hereby assigns all such rights,
title and interest in such materials to Publisher. The licenses granted in this
Section 9.2.3 include a license to use Publisher Intellectual Property Rights as
reasonably necessary to exercise the foregoing rights and licenses, subject to
the terms set forth in this Section 9.2.3.
9.2.4
PSN Vouchers. At Publisher's request, SIE may (without obligation) issue PSN
voucher codes and printed vouchers displaying such codes for Digitally Delivered
Products to Publisher, subject to agreement with Publisher on Wholesale Price or
revenue share (as applicable), and, where applicable, on payment of SIE's fee
for voucher production and supply as stipulated in the Guidelines, for: (i)
non-commercial use (including internal use) by Publisher; (ii) promotional use
by Publisher and/or Publisher’s third party contractors, service providers and
promotional partners; or (iii) supply (but not resale) to consumers by Publisher
and/or Publisher’s third party contractors, service providers and promotional
partners. The fee charged to Publisher by SIE for such voucher codes will be the
same as generally applicable to all Licensed Publishers. PSN vouchers issued to
consumers may be redeemed in any country of the applicable Territory in which
PSN is available. Where permitted by an SIE Company and subject to the
Guidelines, Publisher may purchase from the applicable SIE Company physical
cards with printed PSN voucher codes that entitle users to redeem Digitally
Delivered Products from PSN and distribute or sell physical cards to third party
retailers for resale to users. Publisher shall obtain voucher codes solely from
the applicable SIE Company in the applicable Territory.

9.2.5
No Obligation. Subject to the terms of this GDPA, SIE reserves the right, in its
sole discretion (unless otherwise stated), to do any of the following, at any
time, without notice to Publisher: (i) operate and manage PSN; (ii) control the
timing, manner, extent and duration of any



Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    16        CONFIDENTIAL



--------------------------------------------------------------------------------




offer, display, supply, distribution, delivery, marketing, advertising and
promotion of Digitally Delivered Products acting reasonably and in good faith;
(iii) distribute, rent, sell, resell or market any SIE or third party product
and service on PSN, including those that compete with Digitally Delivered
Products; (iv) use age gates, filters or other restrictions to limit access of
products and services offered through PSN; (v) acting reasonably and in good
faith, commence or discontinue the marketing, resale, or electronic distribution
of any Digitally Delivered Product; and (vi) suspend or cease PSN’s operation,
in whole or in part, or suspend or cancel the offering or supply of any
Digitally Delivered Product to a User in accordance with the ToSUA.
9.2.6
DRM. SIE has no obligation to use any digital rights management technology in
conjunction with its resale or other electronic distribution of Digitally
Delivered Products. If SIE, in its sole discretion, elects to use means to limit
the improper use of Digitally Delivered Products, SIE will do so without any
liability to Publisher, and Publisher shall use commercially reasonable efforts
to support such technology provided by SIE. SIE will not remove, alter,
deactivate or otherwise impair any digital rights management technology that
Publisher may, in its sole discretion, include with any Digitally Delivered
Products or any metadata or information associated therewith, provided such
technology, metadata or information does not conflict with the requirements of
the Guidelines.

9.2.7
Product Submission. Publisher shall provide Digitally Delivered Products to SIE
for supply on or through PSN by submitting to an SIE Company a Digitally
Delivered Product pursuant to the process described in the Guidelines or
otherwise communicated to Publisher (and all other Licensed Publishers) by SIE
(each such submission a “Product Submission”). Each Product Submission must
include a true and accurate description of the Digitally Delivered Product,
along with complete metadata for the Digitally Delivered Product as specified in
the Guidelines or otherwise reasonably communicated to Publisher by SIE,
provided that any additional requirements communicated to Publisher will be
generally the same as required of all Licensed Publishers. Publisher is liable
to SIE and Users for inaccurate or misleading (including by omission) product
descriptions. There will be no obligation on SIE to supply any Digitally
Delivered Product until SIE has accepted the relevant Product Submission. Each
accepted Product Submission is hereby incorporated into and becomes a part of
this GDPA. SIE may amend or change the Product Submission process and
requirements at any time and will provide reasonable notice to Publisher of
those changes. If a change to the Product Submission process or requirements
requires additional information from Publisher, Publisher shall promptly provide
that information to SIE. Publisher shall follow the Product Submission process
that is current at the time Publisher submits Digitally Delivered Products. Any
changes to the information contained in a submitted Product Submission must be
provided by Publisher in a revised Product Submission.

9.2.8
Removal from PSN Storefront. Publisher may cease the sale or other provision of
a Digitally Delivered Product to SIE by providing SIE with written notice no
less than [***] business days prior to cessation, or as required by the
Guidelines, in which case SIE will remove and cease selling or otherwise making
available such Digitally Delivered Product, provided, however, that SIE will use
commercially reasonable efforts to promptly remove any Digital Delivered Product
where requested by Publisher if such Digitally Delivered Product is subject to
elevated levels of fraud or to comply with Publisher’s contractual, legal or
regulatory requirements (including without limitation in the event any
applicable third party rights granted to Publisher in relation to such Digitally
Delivered Product expire, are terminated or otherwise revoked). SIE may
purchase, resell and otherwise electronically



Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    17        CONFIDENTIAL



--------------------------------------------------------------------------------




distribute via PSN in accordance with the terms of this Section 9.2 an unlimited
quantity of Digitally Delivered Products until the date of cessation, subject to
SIE’s compliance with the terms of this GDPA and any additional terms mutually
agreed to in writing by the parties. Publisher may terminate the re-download
rights granted for any Digitally Delivered Product pursuant to Section 9.2.2(v)
on a product-by-product basis upon written notice to SIE where necessary to
comply with Publisher’s contractual, legal or regulatory requirements (including
without limitation in the event any applicable third party rights granted to
Publisher in relation to such Digitally Delivered Product expire, are terminated
or otherwise revoked). SIE will remove any retail vouchers from any retailer in
any territory no less than [***] days following receipt of Publisher’s written
request, provided that Publisher may request immediate removal to the extent
required to comply with any contractual, legal or regulatory requirements
(including without limitation in the event any applicable third party rights
granted to Publisher in relation to such product expire, are terminated or
otherwise revoked). SIE will use commercially reasonable endeavors to remove any
retail vouchers relating to any Digitally Delivered Product which is removed
from the PSN in accordance with this Section 9.2.8. This Section 9.2.8 is
without prejudice to Section 16.2.
9.2.9
Territory Restrictions. SIE shall only be taken to have exercised its rights
under this Section 9 in respect of any Digitally Delivered Product in a
particular country where SIE's activities in respect of that Digitally Delivered
Product are directed at that country. Access to, use of or download of such
product through PSN by a User outside the Territory is not a breach of this GDPA
or a breach of any Publisher Intellectual Property Rights or (as between SIE and
Publisher) the Intellectual Property Rights of any other person, provided that
SIE will use commercially reasonable efforts to limit display and availability
of any Digitally Delivered Product on PSN to Users within the applicable country
unless prohibited by applicable law.





9.3
[***].





10.
EULAs and Additional Terms

10.1
Additional Terms. Publisher may establish its own terms describing or limiting
use of its Digitally Delivered Products and request presentation of such terms
on PSN, in accordance with the Guidelines (“Additional Terms”). Additional Terms
shall be provided to SIE with the relevant Product Submission. SIE reserves the
right to review and suggest revisions to the Additional Terms, but without
liability for them, and Publisher will consider SIE’s suggestions in good faith.
Publisher may update the Additional Terms from time to time. SIE is not liable
for Publisher’s failure to comply with Additional Terms. The Additional Terms
must not be inconsistent with the Software Product License Agreement or the
ToSUA as they relate to a Licensed Product’s or a User’s interaction with the
System or to SIE’s liability.

10.2
Licensed Product Terms. Publisher acknowledges that the Software Product License
Agreement shall be a license governing the use of Licensed Products. Publisher
shall be entitled to present its own license for Licensed Products (a “Publisher
EULA”), which may be updated by Publisher from time to time, provided the terms
of the Publisher EULA are not inconsistent with the terms of the Software
Product License Agreement or the ToSUA as they relate to a Licensed Product’s or
a User’s interaction with the System or SIE’s liability, and makes clear that
the Publisher EULA is between Publisher and the user, and not state or suggest
the Publisher EULA is between any SIE Company and the user:



Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    18        CONFIDENTIAL



--------------------------------------------------------------------------------




10.2.1
Publisher is solely responsible for the Licensed Product;

10.2.2
a limited license to use the Licensed Product for their own personal,
non-commercial use; and

10.2.3
each SIE Company (or the SIE Company for the Territory where the Licensed
Product is being sold if the Publisher EULA is regional) is a third party
beneficiary of the Publisher EULA, provided that Publisher will not need to
specifically refer to each SIE Company in the Publisher EULA to comply with this
requirement.

11.
Advertising

11.1
Generally. Subject to Section 11.2, Publisher may advertise PlayStation
Compatible Products or related Online Activity, but all advertising (i) for
Licensed Products, or (ii) for PlayStation Compatible Products other than
Licensed Products that include or display any Licensed Trademarks, must be
carried out in accordance with the Guidelines.

11.2
In-Game Advertising. Subject to the terms of the GDPA, Publisher may sell and
serve (or have sold and/or served on Publisher’s behalf), provide and/or include
advertisements within Publisher’s Licensed Products, [***], provided that all
such advertisements are carried out in accordance with the Guidelines. Any
advertisements [***] within Publisher’s Licensed Products by or for Publisher
will be provided in compliance with the applicable advertising content [***].
SIE has sole discretion to reject, block placement of, remove or require removal
of any advertisement that (i) does not comply with the Guidelines, applicable
law, regulations, court decision, other judicial or administrative order, age
ratings system, or principles of any applicable age ratings board; or (ii) may
reasonably cause (in light of the PlayStation Compatible Product’s age rating
and the SIE objectionable content criteria for the applicable Territory) SIE or
any Affiliate to suffer public disrepute, contempt, scandal or ridicule, or
which insults or offends the relevant community or any substantial organized
group thereof or which would adversely affect SIE or any Affiliate’s name,
reputation or goodwill. SIE will notify Publisher in writing if it rejects,
blocks or removes any advertisement pursuant to this Section 11.2. SIE reserves
the right to require Publisher to use commercially reasonable efforts to develop
and implement a tracking mechanism to verify the number of users viewing
advertisements. For the purposes of this Section 11.2, “advertisement” shall be
deemed to include promotions, product placements, and references and trademarks
relating to sponsorships.

12.
Online Activity & Data Collection

12.1
Publisher Obligations. If a Licensed Product allows Users to engage in Online
Activity, then, as between Publisher and SIE, Publisher must, at its sole
expense for the term during which Publisher provides the User with rights to
access the Online Activity in connection with use of the Licensed Product, do
the following in compliance with the Guidelines and this GDPA:

12.1.1
host and provide Users with access to Online Activity;

12.1.2
provide Users with customer support in a commercially reasonable manner and in
accordance with its Publisher EULA;

12.1.3
If a User makes Publisher aware of any breach or suspected breach by another
User of the ToSUA, Publisher will promptly notify the User reporting such breach
to instead contact SIE’s applicable customer support to make SIE aware of the
breach or suspected breach;



Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    19        CONFIDENTIAL



--------------------------------------------------------------------------------




12.1.4
appoint a dedicated contact person for Online Activity who will act as a liaison
between SIE and Publisher for all matters relating to the same. Publisher shall
give SIE [***] days written notice prior to any change of a designated contact
person;

12.1.5
present (including via a link) Additional Terms relating to Online Activity
prior to (i) launch by a User of the Licensed Product for the first time, or
(ii) allowing any User to engage in Online Activity for the first time;

12.1.6
operate all Online Activity with particular regard to the protection of children
and privacy, and in compliance with legal requirements or as stipulated under
any voluntary system relating to the labeling and conduct of gameplay websites
designated by SIE in writing and applicable to all Licensed Publishers in
writing, and comply with any SIE policy set forth in the Guidelines relating to
the protection of children during Online Activity and, where Publisher employs
PSN authentication on websites in accordance with the Guidelines, implement
appropriate age filters; and

12.1.7
provide notice to consumers in a clear and conspicuous manner of any permanent
shutdown to all servers hosting or supporting Online Activity on PSN for a
specific Licensed Product, in accordance with Publisher’s EULA applicable to
Online Activity and such Licensed Product. If Publisher provides less than [***]
days prior notice of any permanent shut down of servers hosting or supporting
Online Activity for any Licensed Product, then the [***] will not apply to any
[***] within [***] days prior to the announcement that the servers hosting
Online Activity will be permanently shut down.

12.2
Use of PSN ID. Publisher must require all end-users to sign in with their unique
PSN ID, or such other SIE identifier specified by SIE, when accessing Online
Activity.

12.3
Personal Information Collection by Publisher. If Publisher collects any Personal
Information from a System or a Licensed Product, Publisher shall do so in strict
accordance with all applicable laws and regulations and the terms of this
Section 12.3. Publisher shall, at a minimum:

12.3.1
Implement reasonable and appropriate measures to protect the confidentiality,
security, and integrity of any Personal Information collected; and

12.3.2
Without limiting the obligation to comply with all applicable laws and
regulations under this Section 12.3, provide notice to users of its privacy
practices, including at least material terms relating to the following:

12.3.2.1
the Personal Information collected;

12.3.2.2
the purposes for which Personal Information will be used;

12.3.2.3
to whom Personal Information will be disclosed;

12.3.2.4
where Personal Information will be transferred; and

12.3.2.5
how an individual can access, correct and delete Personal Information about
them.

Publisher shall comply with the practices described in Publisher’s privacy
notice. Any Personal Information collected by Publisher pursuant to this Section
12.3 will not be considered SIE


Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    20        CONFIDENTIAL



--------------------------------------------------------------------------------




Materials and may be used by Publisher in accordance with publisher’s privacy
policy subject to this Section 12.3.2.
12.4
Personal Information Disclosed to Publisher by SIE. SIE has no obligation to
disclose data collected by or on behalf of SIE or its Affiliates to Publisher.
Publisher may offer Users the ability to link their PSN ID to Publisher’s
account/ID database in connection with Publisher’s Licensed Products in
accordance with the Guidelines. If Personal Information is disclosed to
Publisher by SIE in SIE’s absolute discretion, Publisher agrees to comply with
the following in relation to any such Personal Information:

12.4.1
to limit its processing of Personal Information strictly to those purposes
defined in the Guidelines or in writing by SIE and for no other purpose, subject
to Section 12.4.2 below;

12.4.2
that prior to processing Personal Information for any purposes beyond those
defined under Section 12.4.1, it will:

12.4.2.1
obtain SIE’s express, written consent to the use of such data for such purposes
such consent to be in SIE’s sole discretion;

12.4.2.2
inform the individual of Publisher’s identity;

12.4.2.3
inform the individual of the purposes for which the data will be used;

12.4.2.4
obtain the individual’s explicit consent to such transfer and use; and

12.4.2.5
provide notice to the individual that the use and any disclosure of the
applicable Personal Information shall be subject to Publisher’s privacy policy
and that SIE is not responsible or liable for Publisher’s use of such Personal
Information;

12.4.3
to handle such Personal Information in accordance with applicable law and (ii)
with respect to such Personal Information processed by Publisher pursuant to
Section 12.4.2, the Guidelines, any terms for handling and use mutually agreed
to by SIE and Publisher, and Publisher’s privacy policy or (ii) with respect to
such Personal Information processed by Publisher pursuant to Section 12.4.1, the
Guidelines and any terms for handling and use presented by SIE

12.4.4
to implement measures to protect the confidentiality, security, and integrity of
any Personal Information that SIE Company shares with Publisher that are
reasonable, adequate or otherwise required by Section 12.4.3; and

12.4.5
where such Personal Information relates to an end user who is located in a
country with, or is a customer of SIE that is subject to, a law, regulation or
direction of any competent authority that restricts the export or transfer of
such Personal Information outside of that country (or its region, such as the
European Economic Area), if requested by SIE, Publisher shall implement such
agreements and take such steps as are required by that law, regulation or
direction to ensure SIE is in compliance with the restriction.

12.5    SIEA will provide a notice to Users in its privacy policy stating the
following, “When a parent allows their child's Account to participate in games,
chat or user-generated content features, they also consent to SIE sharing
information with the publishers of the games, applications, or services that
incorporate those features and the collection of information entered into such
features by the child's Account (e.g. typing text into the chat feature).”
[***].


Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    21        CONFIDENTIAL



--------------------------------------------------------------------------------




13.
Marketing of Licensed Products

13.1
Marketing Generally. At no expense to SIE, Publisher will, and will direct its
distributors to, diligently market, sell and distribute the Physical Media
Products, market Digitally Delivered Products, use commercially reasonable
efforts to stimulate demand for all Licensed Products throughout the applicable
Territories, and use commercially reasonably efforts to supply units of Physical
Media Products to satisfy any resulting demand.

13.2
Samples. Publisher will provide sample units of each Physical Media Product to
the SIE Company in each relevant Territory in the quantities and per the terms
specified in the Guidelines, subject to any limitations on sample or promotional
units imposed by any of Publisher’s applicable third party licensors. In the
event that Publisher assembles any Physical Media Product using an alternate
source in accordance with Section 8.7, Publisher will be responsible for
shipping such sample units to the applicable SIE Company, at Publisher’s cost
and expense, promptly following the commercial release of such Physical Media
Product. SIE shall not directly or indirectly resell any such sample units of
the Physical Media Products without Publisher’s prior written consent. SIE may
distribute sample units to its employees or those of its Affiliates, provided
that it uses its reasonable efforts to ensure that such units are not sold into
the retail market.

13.3
Marketing Programs. SIE may invite Publisher to participate in promotional or
advertising opportunities that may feature one or more Licensed Products from
one or more Licensed Publishers. Participation shall be voluntary and subject to
terms to be determined by SIE at the time of the opportunity. In the event
Publisher elects to participate, all materials submitted by an authorized
representative of Publisher to SIE shall be submitted subject to the Guidelines
and delivery of such materials by an authorized representative of Publisher to
SIE shall constitute acceptance by Publisher of the terms of the offer. Unless
otherwise requested in writing by Publisher or mutually agreed to by the parties
in writing in advance, each SIE Company shall be entitled to display and
otherwise use an attribution line substantially similar to the following on its
multi-product marketing materials: “Copyrights and trademarks are property of
their respective owners.”

13.4
PlayStation Website. Publisher shall provide SIE with Product Information in
HTML or such other format as reasonably specified by SIE for each of its
Licensed Products for display on one or more PlayStation promotional websites.
Specifications for Product Information for those websites shall be as provided
in the Guidelines. Publisher shall provide each applicable SIE Company with such
Product Information for each Licensed Product upon submission of Printed
Materials to the applicable SIE Company for approval pursuant to the Guidelines.
Publisher shall also provide updates for any such web page in a timely manner as
may be required in the Guidelines.

14.
Subcontracting. Publisher may retain subcontractors who provide services which
do not require access to SIE Materials without prior approval. Publisher may
provide a subcontractor with access to the SIE Materials to assist with the
development, testing, publication, and/or marketing of PlayStation Compatible
Products only where Publisher has: (i) made the subcontractor aware of the
confidentiality, data protection, and other relevant provisions of this GDPA;
and (ii) ensured that the subcontractor has agreed in writing to abide by terms
that are no less protective of the SIE Materials than the applicable terms of
this GDPA. Publisher shall remain fully liable for Publisher’s compliance with
all of the provisions of this GDPA, and for the compliance of any subcontractor
provided with access to the SIE Materials with the confidentiality, data
protection, and other provisions of this GDPA. Publisher shall disclose to a
subcontractor the SIE Materials only to the extent necessary to allow the
subcontractor to assist with the development, testing, publication, and/or
marketing of PlayStation Compatible Products. SIE has no obligation to grant any
subcontractor access to the Developer Website (and Publisher shall not share its
access with a subcontractor unless otherwise authorized by SIE). A subcontractor
has no right to publish Licensed Products, including any right to order or pay
for Publisher’s



Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    22        CONFIDENTIAL



--------------------------------------------------------------------------------




Physical Media Product. SIE may prohibit disclosure of the SIE Materials to any
subcontractor found to have acted or failed to act in a way that would
constitute a material breach of the terms of this GDPA, or where SIE reasonably
believes such subcontractor is likely to act or fail to act in a way that would
constitute a material breach of the terms of this GDPA. SIE may subcontract or
sublicense any of its rights or obligations under this GDPA, provided that SIE
will cause its subcontractors to comply in all respects with the terms and
conditions of the GDPA, and shall remain fully liable for the compliance of any
of its subcontractor with the applicable terms of this this GDPA.
15.
Revenue and Payments

15.1
Physical Media Products. Publisher or a Publisher Affiliate shall pay each
Designated Manufacturing Facility located in the Territory in which Publisher
distributes Physical Media Products, either directly or through its designee,
for Physical Media Products, including Physical Media Products in any “Greatest
Hits,” “Platinum” or any other program, and demonstration discs, at the rates
and in the manner specified in the Guidelines, the terms of this Section 15, or
otherwise communicated to Publisher (and all other Licensed Publishers) by other
means used by SIE to communicate standard terms to all Licensed Publishers from
time to time, subject to any separate written agreements between SIE or an SIE
Company and Publisher or Publisher Affiliate regarding the rates or payment for
manufacture of Physical Media Products. Publisher shall inform SIE of its
Wholesale Price for each Physical Media Product title which shall form the basis
of the platform charge payable to the applicable Designated Manufacturing
Facility, such amount to be calculated by SIE and notified to the Publisher in
accordance with the Guidelines, subject to any separate written agreements
between SIE or an SIE Company and Publisher or Publisher Affiliate regarding the
calculation of the applicable platform charge. Payment shall be made prior to
manufacture unless the applicable SIE Company has agreed in writing to extend
credit terms to Publisher under Section 15.1.1. The burden of proof under this
Section 15 shall be on Publisher. SIE reserves the right to require Publisher to
furnish evidence satisfactory to SIE that Publisher has complied with any or all
of its obligations pursuant to this Section 15.

15.1.1
Credit Terms. SIE may extend credit terms to Publisher in SIE’s sole discretion.
Credit terms and limits shall be subject to revocation or extension at SIE’s
sole discretion. If credit terms are extended to Publisher, Purchase Orders will
be invoiced by the Designated Manufacturing Facility upon shipment of Physical
Media Products and each invoice will be payable within [***] days of the date of
the invoice or other longer period stated in the Guidelines. Publisher shall be
additionally liable for all costs and expenses of collection of any unpaid
amounts, including reasonable fees for lawyers and court costs.

15.1.2
General Terms. Each shipment by the Designated Manufacturing Facility to
Publisher shall constitute a separate sale, whether said shipment constitutes
the whole or partial fulfillment of any Purchase Order. Title to units of
Physical Media Products pass to Publisher only upon payment in full of the
amounts due under this GDPA for those units. The receipt and deposit of any
moneys payable by Publisher under this GDPA shall be without prejudice to any
rights or remedies that SIE has and shall not restrict or prevent SIE from
challenging the basis for calculation or payment accuracy.

15.1.3
SIE Audit. Publisher shall keep full, complete, and accurate records covering
all transactions relating to Physical Media Products ordered and manufactured
pursuant to this GDPA including, the Wholesale Price for Physical Media
Products, and all records relating to indirect revenue under Section 15.3 (as
applicable). Publisher shall preserve such records, documents, and materials for
a period of [***] after the expiration or termination of this GDPA unless any
such records, documents and materials become conclusively binding



Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    23        CONFIDENTIAL



--------------------------------------------------------------------------------




pursuant to the terms of this Section 15.1.3. SIE’s acceptance of any accounting
statement, purchase order, or payment will not preclude SIE from challenging or
questioning the accuracy thereof at a later time during the SIE Audit Period (as
defined below). SIE will give Publisher specific notice of any objection to any
payment (and any related documentation or reporting) provided by Publisher
within [***] following the date on which Publisher provided such payment,
documentation or reporting to SIE, or such payment, documentation or reporting
will become conclusively binding and SIE waives any further right to object. If
SIE reasonably believes that the pricing or revenue information provided by
Publisher is not accurate, SIE is entitled to request additional documentation
from Publisher to support the information provided. In addition, during the Term
and for a period of [***] thereafter (the “SIE Audit Period”) and upon the
giving of reasonable prior written notice to Publisher (in any event not less
than [***] prior notice) SIE may, at SIE’s expense, hire a nationally recognized
third party accounting firm, reasonably acceptable to Publisher, on a
non-contingency-fee basis, which will be given access to, and the right to
inspect, audit, and make copies and summaries of, and take extracts from, such
portions of all records of Publisher, including those records from Publisher’s
affiliates and branch offices, as they pertain to the Licensed Products and any
payments due or credits received in relation to such Licensed Products,
provided, however, that (i) Publisher may require any third party auditor to
enter into a written confidentiality agreement with Publisher prior to
conducting any such audit or being provided access to any of Publisher’s
records, and all materials made available by Publisher pursuant to this
paragraph will be considered Confidential Information of Publisher, and (ii)
such third party auditor will not disclose any of Publisher’s Confidential
Information to SIE except as necessary to provide the results of the audit to
SIE. Any such audit shall take place during normal business hours and be
performed in a manner intended to minimize disruption to Publisher’s business
operations. An audit may not be performed more than [***] and may not be
conducted within [***] prior to or following the end of Publisher’s fiscal year,
and no statement may be audited [***]. If such inspection reveals any
under-reporting of any payment due to SIE, Publisher shall promptly pay SIE such
amount following receipt of SIE’s invoice. If any audit conducted by SIE reveals
that Publisher has under-reported any payment due to SIE by [***] for the
relevant audit period and that is not less than $[***], then in addition to the
payment of the appropriate amount due to SIE, Publisher shall reimburse SIE for
all reasonable third party audit costs for that audit and all collection costs
to recover any unpaid amounts. SIE shall have the right to challenge or audit
any payments (or related statement or records) pertaining to periods prior to
the Effective Date, subject to the [***] limitation set forth above.
15.2
Digitally Delivered Products

15.2.1
Publisher Revenue. In consideration of the rights granted by Publisher under
Section 9.2.2, each applicable SIE Company shall pay to the applicable Publisher
Affiliate or its designee (in accordance with Schedule 2) the applicable
Wholesale Price and/or mutually-agreed revenue share for the Digitally Delivered
Products (including any associated retail vouchers) covered by a Product
Submission accepted by SIE. Subject to the terms of [***] SIE has no obligation
to pay for any Digitally Delivered Product (and will be entitled to a refund for
amounts previously paid to Publisher): (i) unless and until SIE receives payment
from the relevant User; (ii) that is not fully compliant with this GDPA; (iii)
that is defective, non-functional or inaccessible through no fault of SIE and
for which SIE has provided the User a refund; or (iv) that is provided by SIE
free of charge as a replacement copy pursuant to the re-download rights
contemplated in Section 9.2.2, or pursuant to a promotion approved of by
Publisher. Other than the Wholesale Price and/or mutually-agreed revenue share,
Publisher is not entitled to any other fee in connection with any Digitally
Delivered Products



Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    24        CONFIDENTIAL



--------------------------------------------------------------------------------




unless otherwise expressly stated in this GDPA or mutually agreed to in writing
by Publisher and SIE. No further Wholesale Price or mutually-agreed revenue
share shall be payable to Publisher where a User exercises an entitlement
included with a Licensed Product (whether at purchase or at a later time) to
download additional copies to other Systems or other compatible devices, whether
by means of emulation or otherwise, as provided in accordance with the terms of
this GDPA. Publisher may change a Digitally Delivered Product’s Wholesale Price
by providing SIE with a revised Product Submission specifying the changes and
the desired effective date, and SIE will use commercially reasonable efforts to
meet the effective date of any such changes chosen by Publisher. A revised
Product Submission shall be subject to the provisions of Section 9.2.7. With
respect to any retail vouchers for Digitally Delivered Products distributed by
SIE pursuant to Section 9.2.2, SIE will report and pay Publisher the applicable
Wholesale Price and/or mutually agreed revenue share for such Digitally
Delivered Product [***] for such retail voucher from any retailer or reseller of
such Digitally Delivered Product. As used in this Section 15.2, “reporting
period” means each period (e.g. monthly or quarterly) for which SIE provides
reporting and payment to Publisher in accordance with Section 15.2.4.
15.2.2
Retail Price. Each SIE Company has the sole and exclusive right to set the
retail price to Users for Digitally Delivered Products sold or otherwise made
available for purchase on or through PSN in its Territory, unless SIE adopts and
presents to Publisher an alternative structure for distributing Digitally
Delivered Products. The applicable SIE Company may modify any Digitally
Delivered Product’s retail price at any time without notice to Publisher.
Publisher shall not interfere with the applicable SIE Company’s price setting,
but may provide SIE with suggested retail prices for Digitally Delivered
Products. SIE reserves the right to adopt an alternative distribution model upon
reasonable notice to Publisher, provided that SIE will provide Publisher as much
prior notice of any such alternative distribution model as possible and will
coordinate with Publisher in good faith regarding any such change.

15.2.3
Refunds. Other than where such refund [***], SIE has no obligation to make any
payment to Publisher under Section 15.2.1 in respect of any sale of a Digitally
Delivered Product where SIE has refunded the price paid by the User for that
sale of the applicable Digitally Delivered Product. For any [***]. In order to
allow Publisher to rapidly identify increases in Chargebacks, SIE will provide
Publisher with reporting detailing Chargebacks received by SIE for each
Digitally Delivered Product [***]. “Chargeback” means any sale of a Digitally
Delivered Product for which [***].

15.2.4
Report and Payment Terms. SIE will provide each Publisher Affiliate or its
designee set forth in Schedule 2 with statements identifying the quantity of
Digitally Delivered Product sold or licensed by SIE to, or otherwise purchased
by, Users (based upon the date SIE receives payment) in the applicable Territory
as well as any refunds for Digitally Delivered Products, at the times set forth
in Schedule 2. Subject to the receipt of Publisher’s valid tax invoice which
meets the requirements of the relevant taxation authorities (where requested by
an SIE Company), SIE will pay to each Publisher Affiliate the Wholesale Price
and/or mutually agreed revenue share for the net quantity of Digitally Delivered
Products sold or licensed on PSN in the currency, at the times, and in the
manner stated in the Guidelines, or as otherwise mutually agreed by the parties
in writing in Schedule 2. Where any amounts that SIE must pay under this GDPA
are based on SIE or Affiliate revenue, those amounts are calculated after
deduction for consumption taxes (including VAT), duties, charges or assessments
which SIE or an Affiliate are legally required to collect or pay with respect to
the sale or licensing of Licensed Products. Applicable currency exchanges will
be based on the Sony Corporation official rate, or such other independent third
party currency



Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    25        CONFIDENTIAL



--------------------------------------------------------------------------------




conversion provider as SIE may adopt in its sole discretion, for the period in
which the relevant Digitally Delivered Products are sold or licensed on PSN.
With respect to any [***] that an SIE Company is entitled to take in any
reporting period in accordance with the terms of [***], the SIE Company shall
[***], provided, however, that if the total [***] exceeds the amount owed by
that SIE Company to Publisher in the relevant reporting period, then Publisher
[***]. Any [***] applied by an SIE Company to amounts owed to Publisher in any
reporting period pursuant to Section 15.2.1 will be clearly noted on the
reporting provided to Publisher pursuant to this Section 15.2.4. If requested by
SIE, Publisher shall issue credit notes to SIE for all refunds shown in SIE’s
statement in the month following that in which it receives a statement from SIE
itemizing the refund in question. SIE will discuss in good faith with Publisher
to harmonize reporting periods and pay amounts due to Publisher under this
Section 15.2.4 on a [***] basis within [***] days of the end of each calendar
[***] throughout the Territory, provided that SIE’s decision to delay or forgo
such harmonization of reporting periods and timing of payments will not be
deemed a breach of this GDPA.
15.2.5
SIE Subscriptions. From time to time, SIE may offer Publisher the opportunity to
make certain Digitally Delivered Products available as part of PlayStation Plus
or other premium package of products and services offered through PSN to Users
paying the relevant subscription fee, subject to Publisher’s election in its
sole discretion. The relevant Digitally Delivered Products and the agreed price,
if any, to be paid by SIE for the inclusion of such products shall be recorded
in a mutually executed schedule to this GDPA or otherwise mutually agreed to in
writing. Unless otherwise agreed to by the parties in writing, Publisher shall
not share under this GDPA in any revenue received by SIE or any Affiliate as a
result of the operation of or related to PSN generally, including subscription
revenue generated by PlayStation Plus, regardless of whether or not a
PlayStation Plus subscription is required to access a Licensed Product or
elements of a Licensed Product.

15.2.6
Publisher Audit. SIE shall keep complete and accurate books of accounts and
records covering all transactions related to Publisher’s Digitally Delivered
Products to verify its calculation of proper payment pursuant to this Section
15.2, and shall preserve these records during the Term and for a period of [***]
after this GDPA’s termination or expiration (the “Publisher Audit Period”)
unless any such records become conclusively binding pursuant to the terms of
this Section 15.2.6. Publisher’s acceptance of any accounting statements,
records or payment under this GDPA will not preclude Publisher from challenging
or questioning the accuracy of any statement or report during the Publisher
Audit Period. Publisher will give SIE specific notice of any objection to, or
notice of Publisher’s intent to otherwise audit, a statement provided under
Section 15.2 within [***] following the date on which SIE first sent the
statement to Publisher, or the statement will become conclusively binding and
Publisher waives any further right to object. During the Publisher Audit Period,
Publisher may, at its expense, hire a nationally recognized, third-party
accounting firm, on a non-contingency fee basis, [***], to inspect, audit and
make copies and summaries of and take extracts from, those portions of SIE’s
records pertaining to payments due or credits received under this Section 15.2.
Publisher shall require an accounting firm performing an audit to execute a
non-disclosure agreement with SIE in a form reasonably acceptable to SIE.
Information provided to or obtained by Publisher or the accounting firm
performing an audit is deemed SIE Materials. The right to conduct such an audit
shall not confer on Publisher the right to access any systems or equipment which
comprise or support PSN or any information contained therein. Publisher shall
provide SIE with reasonable prior written notice (in no event less than [***])
of Publisher’s intent to perform an audit, but no audit may take place within
[***] after the end of SIE’s fiscal year. Any audit must take place



Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    26        CONFIDENTIAL



--------------------------------------------------------------------------------




during SIE’s normal business hours. An audit may not be performed more than
[***] and no statement may be audited [***]. If an audit reveals any
under-reporting of any payment due to Publisher, SIE shall promptly pay
Publisher the under-reported amount. If an audit conducted by Publisher reveals
that SIE has under-reported any payment due to Publisher by [***] or more for
the relevant audit period and that is no less than $[***], then in addition to
the payment of the appropriate amount due to Publisher, SIE shall reimburse
Publisher for reasonable third-party audit costs. Publisher shall have the right
to challenge or audit any statement or records pertaining to any periods prior
to the Effective Date, subject to the [***] limitation set forth above [***].
15.3
[***].

15.4
Third Party License Fees. [***], if SIE’s exercise of any of the rights granted
by Publisher in Section 9.2.2 or 9.2.3 under this GDPA causes SIE or any
Affiliate to become legally responsible for the payment of any fees, costs or
expenses to any content rights holder or third party collecting payment for the
use of voice, music, video, or other content, including unions, guilds, or
performing rights organizations, then, subject to mutual agreement of the
parties, SIE may offset such third party fees, costs or expenses from amounts
due Publisher under this Section 15, or obtain reimbursement by Publisher to SIE
or the applicable Affiliate.

15.5
Service Fees and Charges. Unless otherwise agreed to by the parties in writing,
(i) Publisher shall pay all fees for services provided by SIE (including format
quality assurance) in accordance with terms set forth in the Guidelines; (ii)
where a User downloads a Digitally Delivered Product (including Digitally
Delivered Products made available to end users for free), SIE reserves the right
to charge Publisher for the cost attributable to bandwidth for such downloads at
the current, standard rate set by the applicable SIE Company and specified in
the Guidelines; and (iii) Publisher must pay SIE’s current, standard patching
fee applicable to all Licensed Publishers in respect of any patch published
under this GDPA, where the patch is submitted to SIE within [***] days of the
approval of the relevant Licensed Product pursuant to Section 6.3, or as
otherwise stated in the Guidelines. SIE reserves the right to change, on
reasonable notice, the rate or the basis on which any such service fees or costs
referred to in this Section 15.5 are calculated, provided, however, that any
such change will be affected through an update to the Guidelines made in
accordance with the terms of this GDPA and in a manner applicable to all
Licensed Publishers. SIE will invoice Publisher for any service fees and charges
due and payable pursuant to this paragraph, and Publisher will pay such invoiced
amounts within [***] days of receipt of SIE’s invoice unless subject to good
faith dispute.

15.6
Publisher Deductions & Offsets. No costs incurred in the development,
manufacture, marketing, sale or distribution of PlayStation Compatible Products
shall be deducted from any amounts payable by Publisher under this GDPA. There
shall be no deduction from any amounts owed by Publisher under this GDPA as a
result of any uncollectible accounts owed to Publisher, or for any credits,
discounts, allowances or returns which Publisher may credit or grant to any
third-party customer of any PlayStation Compatible Products. Publisher may not
assert any credit, set-off or counterclaim to justify withholding payment under
this GDPA.

15.7
Taxes & Withholding

15.7.1
Taxes. The amounts that the parties must pay under this GDPA are exclusive of
taxes (including VAT), duties, charges or assessments which the recipient is
required to collect, for which the paying party is solely responsible (except
that any such amounts that SIE must pay are deemed to be inclusive of all VAT
where any such VAT cannot be reclaimed by SIE). Where required by law, each
party shall provide the other with a valid VAT registration



Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    27        CONFIDENTIAL



--------------------------------------------------------------------------------




number and each shall fulfil its obligations relating to VAT under the
applicable reverse charge procedure which, in the EU, is stipulated in Article
196 of the EU VAT Directive 2006/112/EC. If the paying party does not provide
the appropriate and valid VAT registration number, or applicable documentation
in support of an exemption from VAT, then the supplying party will be entitled
to charge VAT at the appropriate rate until such a time as an appropriate and
valid VAT registration number, or the applicable documentation, is provided, at
which time the VAT charged will be refunded or otherwise credited as permissible
by law, provided the VAT registration number or other exemption was valid and
appropriate at the time the VAT was charged.
15.7.2
SIE Withholding and Offset. If laws or regulations require that SIE or an
Affiliate make deductions from sums payable to Publisher under this GDPA, SIE or
its Affiliate may withhold those required deductions from the amounts it pays
Publisher, remit the deducted amounts to the proper authorities and furnish
Publisher, as soon as reasonably practicable, with an official receipt
evidencing those payments, together with documentation as Publisher may
reasonably require in making submissions to the proper authority. If requested
by SIE, prior to any payment being made by SIE Publisher will provide SIE a
certificate of tax residency and other documentation required to verify the tax
residency of Publisher and, when applicable, to allow a reduction of tax
withholding. SIE reserves the right to offset against any payments owed to
Publisher under this GDPA any outstanding amounts owed to any SIE Company or
Affiliate under this GDPA or otherwise (including any outstanding fees owed to
any SIE Company under Section 15.5). SIE shall be entitled to assert any credit,
set-off or counterclaim to justify withholding payment under this GDPA.

15.7.3
Publisher Withholding. Publisher shall be solely responsible for, and shall not
withhold from any payment to SIE or an Affiliate, any withholding taxes or other
such assessments which may be imposed by any governmental authority with respect
to payments to SIE or an Affiliate. Where Publisher has paid any such tax or
assessments, Publisher may provide each applicable SIE Company with official tax
receipts or other such documentary evidence issued by the applicable tax
authorities sufficient to substantiate any such taxes or assessments that have
in fact been timely paid. Where such substantiation is provided, and SIE or a
Designated Manufacturing Facility has issued an approved credit memo or has
approved Publisher’s invoice describing the credit, Publisher may apply such
credit to subsequent payments to the SIE Company or Designated Manufacturing
Facility that approved the credit. If requested by Publisher, SIE will provide
Publisher with a certificate of tax residency and other documentation required
to allow, where applicable, a reduction of tax withholding.

15.7.4
Minimizing Withholding. Each party shall cooperate in good faith and use
reasonable efforts to minimize any withholding tax.

15.8
Server Location. Upon request from SIE, Publisher shall notify SIE in writing of
the country location of all servers from which any Online Activity is delivered
or made available to Users. Publisher shall notify SIE of any changes to the
location of any such servers or the use of additional servers.

15.9
Payments and Reporting. Unless otherwise specified by Publisher pursuant to
advance written notice to SIE, each SIE Company will provide all reporting
required pursuant to this Section 15, and make all payments due and payable to
Publisher pursuant to this Section 15, in accordance with Schedule 2.

16.
Representations and Warranties



Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    28        CONFIDENTIAL



--------------------------------------------------------------------------------




16.1
Representations and Warranties of SIE

16.1.1
Each SIE Company represents and warrants, solely for the benefit of Publisher
and each applicable Publisher Affiliate, that it has the right, power and
authority to enter into this GDPA for its respective Territory, and to fully
perform its obligations hereunder.

16.1.2
Each SIE Company represents and warrants that all Physical Media Products
manufactured by a Designated Manufacturing Facility for Publisher pursuant to
this GDPA shall be free from defects in materials and workmanship under normal
use and service at time of delivery in accordance with this GDPA. For SIEA and
SIEE, the sole obligation of SIE under this warranty shall be, for a period of
[***] days from the date of delivery of such Physical Media Products, at SIE's
election, either (i) to replace defective Physical Media Products; or (ii) to
issue credit for, or to refund to Publisher, the charge for defective Physical
Media Products and to reimburse Publisher its reasonable return shipping costs.
This warranty is the only warranty applicable to Physical Media Products
manufactured by the Designated Manufacturing Facility for Publisher pursuant to
this GDPA. This warranty shall not apply to damage resulting from accident, fair
wear and tear, willful damage, alteration, negligence, abnormal conditions of
use, failure to follow directions for use (whether given in instruction manuals
or otherwise howsoever) or misuse of Physical Media Products, or to Physical
Media Products comprising less than [***] in the aggregate of the total number
of Physical Media Products manufactured by the Designated Manufacturing Facility
for Publisher per Purchase Order of any Physical Media product. If, during such
[***] day period, defects appear as aforesaid, Publisher shall notify SIE and,
upon request by SIE (but not otherwise), return such defective Physical Media
Products, with a written description of the defect claimed, to such location as
SIE shall designate. SIE shall not accept for replacement, credit or refund as
aforesaid any Physical Media Products except factory defective Physical Media
Products (i.e. Physical Media Products that are not free from defects in
materials and workmanship under normal use and service). All returns of Physical
Media Products shall be subject to prior written authorization by SIE, not
unreasonably to be withheld. For SIEI, any obligation regarding manufacturing
Physical Media Products is stated in the Guidelines.

16.2
Representations and Warranties of Publisher. Publisher represents and warrants
throughout the Term (except as otherwise expressly stated in Section 16.2.1)
that:

16.2.1
as of the Effective Date there is no material threatened or pending action,
suit, claim or proceeding that has not been publicly disclosed or that SIE is
not already aware of that alleges that the use or possession by Publisher or its
Publisher Affiliates of all or any part of the Publisher Property, Product
Proposals, Product Information, Printed Materials, Advertising Materials,
Packaging not provided by the Designated Manufacturing Facility, or any
underlying work or content embodied in any of the foregoing, including any name,
designation or trademark used in conjunction with any PlayStation Compatible
Product, in each case solely where such use or possession of all such products
and materials is necessary to enable SIE to exercise the rights granted pursuant
to the terms of this GDPA, infringes or violates any Intellectual Property
Rights or other right or interest of any kind whatsoever anywhere in the world
of any third party, or contesting any right, title or interest of Publisher in
or to the Publisher Property, Product Proposals, Product Information, Printed
Materials, Advertising Materials, Packaging not provided by the Designated
Manufacturing Facility, or any underlying work or content embodied in any of the
foregoing, including any name, designation or trademark used in conjunction with
any PlayStation Compatible Product, solely where such Intellectual Property
Rights, or other right or interest of any kind in the



Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    29        CONFIDENTIAL



--------------------------------------------------------------------------------




world of any third party is necessary to enable SIE to exercise the rights
granted pursuant to the terms of this GDPA;
16.2.2
the Publisher Property, Product Proposals, Product Information, Printed
Materials, Advertising Materials, and Packaging not provided by the Designated
Manufacturing Facility, and their contemplated or actual disclosure or use in
accordance with the terms of this GDPA, do not and shall not infringe the
Intellectual Property Rights, right of publicity, right to privacy, or moral
rights anywhere in the world of any third party. [***] as applicable, Publisher
has obtained the consent of all holders of Intellectual Property Rights
necessary for SIE’s or its Affiliates’ use in accordance with the terms set
forth in this GDPA of any Licensed Products (apart from the SIE Materials),
Product Proposals, Product Information, Printed Materials, Advertising
Materials, and Packaging not provided by the Designated Manufacturing Facility
provided by Publisher, which may be reproduced, published, publicly displayed,
publicly performed, marketed, sold and distributed by SIE and any Affiliates in
accordance with this GDPA, and Publisher has made, or will make, all payments
required to any person having any legal rights arising from such disclosure or
use so that SIE will not incur any obligation to pay any royalty, residual,
union, guild, collecting society or other fees or expenses. Notwithstanding
anything to the contrary in the foregoing, as between the parties, Publisher
does not make any representations or warranties under this GDPA regarding [***]
that are provided to SIE or any SIE Company in connection with this GDPA;

16.2.3
Publisher Property does not contain and is not derived in any manner (in whole
or in part), from any software, including without limitation open source
software, that would require that any SIE or third party proprietary software or
information be: (i) disclosed or distributed in source code form; (ii) licensed
for the purpose of permitting modifications or derivative works; (iii)
reproduced and/or redistributed (with or without charge); (iv) permitted to be
reverse engineered; or (v) used only for non-commercial purposes;

16.2.4
Publisher has the right, power and authority to enter into this GDPA, to grant
SIE the rights granted hereunder and to fully perform its obligations hereunder;

16.2.5
the making of this GDPA by Publisher does not violate any separate agreement,
rights or obligations existing between Publisher and any other person, and
Publisher shall not make any separate agreement with any third party that is
inconsistent with any of the provisions of this GDPA;

16.2.6
Publisher has not previously taken any action that could be interpreted as
having sold, assigned, leased, licensed or in any other way disposed of or
encumbered any of the rights granted to Publisher hereunder. Publisher will not
sell, assign, lease, license or in any other way dispose of or encumber any of
such rights except as permitted by this GDPA or as otherwise authorized by SIE
in writing;

16.2.7
neither Publisher nor its affiliates shall make any representation or give any
warranty to any person or entity expressly or on SIE’s behalf, or to the effect
that the PlayStation Compatible Products are connected in any way with SIE other
than that the Licensed Products have been developed, marketed, sold and
distributed under license from SIE;

16.2.8
if any PlayStation Compatible Product that includes SIE Materials is delivered
by Publisher to any other Licensed Publishers or Licensed Developers in source
code form, Publisher will take all precautions consistent with the protection of
valuable trade secrets by companies



Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    30        CONFIDENTIAL



--------------------------------------------------------------------------------




in high technology industries to ensure that such third parties protect and
maintain the confidentiality of such source code;
16.2.9
PlayStation Compatible Products (apart from the SIE Materials), and any Product
Information will (i) be in a commercially acceptable form; (ii) correspond in
all material respects with any written description provided by Publisher to SIE
(iii) be free of unauthorized content that is prohibited by the Guidelines
(including content that is inconsistent with the age rating applicable to the
corresponding PlayStation Compatible Product) unless otherwise approved in
writing in advance by SIE; (iv) be free of significant bugs, defects, time bombs
or viruses which could materially disrupt or delay the operation of, or destroy,
the PlayStation Compatible Product, PSN, or a System, or render any of such
items less than fully useful; (v) be free of any content that could reasonably
cause SIE to suffer public disrepute, contempt, scandal or ridicule, which
insults or offends the community or any substantial organized group thereof,
which could reasonably tend to adversely affect SIE’s name, reputation or
goodwill associated with the System or which otherwise breaches any
objectionable content criteria set out in the Guidelines; and (vi) shall be
fully compatible with the relevant Systems and all Peripherals listed on the
Printed Materials as compatible with the PlayStation Compatible Product;

16.2.10
PlayStation Compatible Products will be developed, marketed, sold and
distributed by or at the direction of Publisher in an ethical and responsible
manner with respect to the protection of children in the online environment, and
in full compliance with all applicable laws, including federal, state,
provincial, local laws, and any rules, regulations and standards promulgated
thereunder, including, to the extent applicable, lottery, labor, anti-bribery
and corruption laws and will not contain content that violates applicable laws,
including those relating to privacy or any obscene or defamatory matter;

16.2.11
PlayStation Compatible Products will include adequate and appropriate health and
safety warnings as required by applicable law and consistent with applicable
industry standards for interactive entertainment software products;

16.2.12
Publisher’s policies and practices with respect to the development, publishing,
marketing, sale, and distribution of PlayStation Compatible Products will in no
manner reflect adversely upon the name, reputation or goodwill of SIE or any
Affiliate;

16.2.13
Publisher will make no false, misleading or inconsistent representations or
claims with respect to SIE, PSN, or any System, PlayStation Compatible Product,
or Affiliate; and

16.2.14
As of and from the Effective Date, neither Publisher nor any director or officer
of Publisher, or to Publisher’s knowledge any controlling shareholder of
Publisher, is under sanction by the United States Office of Foreign Assets
Control.

16.3
For purposes of Section 16.2 and Section 17.2, all references to the Publisher
Property, Product Proposals, Product Information, Printed Materials, Advertising
Materials, Packaging not provided by the Designated Manufacturing Facility, or
any underlying work or content embodied in any of the foregoing, will refer to
such materials solely in the form provided or authorized by Publisher and
exclusive of any SIE Materials and Licensed Trademarks.

17.
Indemnities



Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    31        CONFIDENTIAL



--------------------------------------------------------------------------------




17.1
Indemnification by SIE. Each SIE Company shall indemnify and hold Publisher, and
its respective officers, directors, employees, agents, representatives,
successors and assigns harmless from and against third-party claims, demands,
losses, liabilities, damages, expenses and costs, including reasonable fees for
lawyers, expert witnesses and litigation costs, and costs incurred in the
settlement or avoidance of any such claim, arising in connection with or that
result from (a) a breach or alleged breach of any of that SIE Company’s
representations or warranties set forth in Section 16.1 or any express
representations or warranties offered by SIE in any collateral contract subject
to this GDPA, or (b) [***] (collectively, “SIE-Indemnified Claim(s)”); provided
that: (i) Publisher shall give prompt written notice to the applicable SIE
Company of the assertion of any SIE-Indemnified Claim; (ii) the applicable SIE
Company may select counsel and control the defense and settlement of any
SIE-Indemnified Claim and Publisher shall not agree to the settlement of any
SIE-Indemnified Claim that would require SIE to admit liability or otherwise
prejudice SIE without the applicable SIE Company’s prior written consent; and
(iii) Publisher shall provide the applicable SIE Company reasonable assistance
and cooperation concerning any SIE-Indemnified Claim, except that Publisher need
not incur any out-of-pocket costs in rendering such assistance and cooperation.
The applicable SIE Company has the exclusive right, at its discretion, to
commence and prosecute at its own expense any lawsuit or to take such other
action with respect to SIE-Indemnified Claims as it deems appropriate.

17.2
Indemnification by Publisher. Each Publisher Affiliate shall indemnify and hold
SIE and its Affiliates and each of their respective officers, directors,
employees, agents, representatives, successors and assigns harmless from and
against third-party claims, demands, losses, liabilities, damages, expenses and
costs, including reasonable fees for lawyers, expert witnesses and litigation
costs, and costs incurred in the settlement or avoidance of any such claim, that
relate to (i) a breach or alleged breach of any of Publisher’s representations
or warranties set forth in Section 16.2, or any express representations or
warranties offered by Publisher in any collateral contract subject to this GDPA;
(ii) asserted or actual infringement of a third party’s Intellectual Property
Rights or any individual consumer or class action claim, with respect to
Publisher Property, Product Proposals, Product Information, Printed Materials,
Advertising Materials, Packaging not provided by the Designated Manufacturing
Facility, and their disclosure or use under this GDPA, in each case solely to
the extent used or disclosed in accordance with the terms of this GDPA ; (iii)
asserted or actual infringement of a third party’s Intellectual Property Rights
[***], in each case exclusive of any SIE Materials or Licensed Trademarks
therein (as applicable), any third party property or materials incorporated
[***] that were not included in the underlying PlayStation Compatible Product in
the form published by Publisher, and solely to the extent [***] within an
applicable PlayStation Compatible Product; (iv) Publisher’s support of
unauthorized or unlicensed Peripherals or software that do not comply with an
applicable System format specification as set forth in the Guidelines; (v)
Publisher’s Advertising Materials and Product Information (in each case as used
in accordance with the terms of this GDPA ), or Publisher’s failure to comply
with Additional Terms or the applicable Publisher EULA; (vi) any PlayStation
Compatible Product features or capability related to cross-regional Online
Activity that are implemented by Publisher; (vii) asserted or actual personal or
bodily injury (including death or disability) or property damage arising out of,
in whole or in part, the development, marketing, advertising, sale, distribution
or use of any PlayStation Compatible Products unless due directly and solely to
the breach of any SIE Company or Affiliate in performing any of the specific
duties or providing any of the specific services required of it under this GDPA;
(viii) any civil or criminal investigations or actions relating to the
development, marketing, advertising, sale or distribution of PlayStation
Compatible Products; or (ix) any claim alleging that Publisher’s handling of
data collected from or through a System or software on a System by or on behalf
of Publisher, or any data provided to Publisher by SIE pursuant to Section 12.4,
violated applicable data security and privacy laws, rules and regulations, (all
subsections collectively, “Publisher-



Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    32        CONFIDENTIAL



--------------------------------------------------------------------------------




Indemnified Claim(s)”), provided that (a) SIE shall give prompt written notice
to Publisher of the assertion of any Publisher-Indemnified Claim; (b) Publisher
shall have the right to select counsel and control the defense and settlement of
any Publisher-Indemnified Claim, except that with respect to any
Publisher-Indemnified Claims made by a third party against SIE, SIE shall have
the right to select counsel for itself and control the defense and settlement of
the Publisher-Indemnified Claim against SIE, provided however that any
applicable SIE Company shall not agree to the settlement of any
Publisher-Indemnified Claim that would require Publisher to admit liability or
otherwise prejudice Publisher without the applicable Publisher Affiliate’s prior
written consent; and (c) SIE shall provide Publisher with reasonable assistance
and cooperation concerning any Publisher-Indemnified Claim, except that SIE need
not incur any out-of-pocket costs in rendering such assistance and cooperation.
Subject to the foregoing, Publisher shall have the exclusive right, at its
discretion, to commence and prosecute at its own expense any lawsuit or to take
such other action with respect to Publisher-Indemnified Claims as shall be
deemed appropriate by Publisher. In the event of any Publisher-Indemnified Claim
(or other third party claim, demand or threat made directly against Publisher)
relating to any User Content, upon request from Publisher, SIE will promptly
take down (or have taken down) and cease all use and distribution of any such
User Content from PSN or any other channel or outlet under any SIE Company’s
control.
18.
Limitation of Liability

18.1
SIE Limitation of Liability for Financial Losses. In no event shall SIE or any
Affiliate, or the officers, directors, employees, agents, licensors or suppliers
of any of such entities, be liable for loss of revenue, loss of actual or
prospective profits, loss of contracts, loss of anticipated savings, loss of
business opportunity, reputation, goodwill or market share, loss of, damage to
or corruption of data or for any interest or ex gratia payments (whether such
loss, damages or payments are direct, indirect, special, incidental or
consequential) arising out of, relating to, or in connection with this GDPA or
any collateral contract (including the breach of this GDPA by any SIE Company),
whether known, foreseen or foreseeable and whether in contract, tort (including
negligence), product liability, under indemnity, or otherwise.

18.2
SIE Limitation of Liability for Other Consequential Losses. In no event shall
SIE or any Affiliate or the officers, directors, employees, agents, licensors or
suppliers of any of such entities, be liable for any indirect, special,
incidental or consequential loss or damage of any kind arising out of or in
connection with this GDPA or any collateral contract (including the breach of
this GDPA by any SIE Company), whether known, foreseen or foreseeable and
whether in contract, tort (including negligence), product liability, under an
indemnity or otherwise.

18.3
SIE Limitation of Liability for Representations. Publisher shall have no remedy
with respect to any representation made to it upon which it relied in entering
into this GDPA and SIE or any Affiliate and the officers, directors, employees,
agents, licensors or suppliers of any of such entities shall have no liability
to Publisher other than under the express terms of this GDPA. In this Section
18.3, “representation” means any undertaking, promise, assurance, statement,
representation, warranty or understanding, whether in writing or otherwise, of
any person (whether a party to this GDPA or not), relating to the subject matter
of this GDPA.

18.4
SIE Limitation of Liability for SIE Materials and Publisher’s Materials. Except
as expressly set forth herein, neither SIE or any Affiliate company, nor the
officers, directors, employees, agents, licensors or suppliers of any of such
entities, shall bear any risk, or have any responsibility or liability of any
kind to Publisher or to any third parties with respect to the quality,
functionality, operation or performance of, or the use or inability to use, all
or any part of the SIE Materials, the System,



Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    33        CONFIDENTIAL



--------------------------------------------------------------------------------




PlayStation Compatible Products, or for any software errors or “bugs” in Product
Information included on SIE demonstration discs.
18.5
SIE Limitation of Financial Liability. Other than with respect to each SIE
Company’s obligations set forth in Section 17.1, in no event shall the liability
of each SIE Company or any Affiliate arising under, relating to, or in
connection with this GDPA or any collateral contract , exceed a sum equal to the
total amount paid by Publisher under Section 15.1 to that SIE Company or its
Designated Manufacturing Facility, and the net amount actually received by that
SIE Company from purchases of Digitally Delivered Products by Users pursuant to
Section 15.2, within the [***] month period immediately prior to the date of the
first occurrence of the event or circumstances giving rise to the claimed
liability.

18.6
Publisher Limitation of Liability. In no event shall Publisher, the Publisher
Companies, and its and their officers, directors, employees, agents, licensors
or suppliers be liable to SIE or any applicable SIE Company for loss of revenue,
loss of actual or prospective profits, loss of contracts, loss of anticipated
savings, loss of business opportunity, reputation goodwill or market share, loss
of, damage to or corruption of data or for any interest or ex gratia payments
(whether such loss, damages or payments are direct, indirect, special,
incidental or consequential), arising out of or in connection with this GDPA or
any collateral contract (including the breach of this GDPA by Publisher or any
Publisher Affiliate), provided that such limitations shall not apply to damages
resulting from Publisher's breach of Sections 3 (Conditional License Grant), 5
(Other Limitations on Licensed Rights), 17.2 (Indemnification by Publisher) or
20 (Data Security and Confidentiality) of this GDPA, or to any amounts which
Publisher may be required to pay pursuant to Sections 7.12.2 (Risk of Loss), or
17.2 (Indemnification by Publisher).

18.7
Disclaimer of Warranty. Except as expressly provided in Section 16.1, neither
SIE or any Affiliate, nor any of its officers, directors, employees, agents or
suppliers, make, nor does Publisher receive, any warranties (express, implied or
statutory) regarding all or part of the SIE Materials, the SIE Intellectual
Property Rights, the Systems, units manufactured hereunder, PSN, Product
Information included on demonstration discs or any services provided by SIE
pursuant to this GDPA. SIE disclaims any warranties, conditions or other terms
implied by any law (including as to merchantability, satisfactory quality or
fitness for a particular purpose and warranties against infringement, and the
equivalents thereof under the laws of any jurisdiction) to the fullest extent
permitted by applicable law. SIE disclaims any duty to determine or ascertain
Publisher’s authorization, permission or license to sell, supply or distribute
any product or service. Except as expressly provided in Section 16.2, neither
Publisher nor any Publisher Affiliate, nor any of its officers, directors,
employees, agents or suppliers, make, nor does SIE receive, any warranties
(express, implied or statutory) regarding all or part of the Publisher Property,
Product Submissions, Product Proposals, Product Information, Printed Materials,
Advertising Materials, Packaging not provided by the Designated Manufacturing
Facility, or User Content, and Publisher hereby disclaims any warranties,
conditions or other terms implied by any law (including as to merchantability,
satisfactory quality or fitness for a particular purpose and warranties against
infringement, and the equivalents thereof under the laws of any jurisdiction) to
the fullest extent permitted by applicable law.

18.8
Law Applicable to Liabilities. Nothing in this GDPA shall exclude or limit any
liability of either party which may not be excluded or limited under applicable
law.

18.9
[***].

19.
Infringement of SIE Intellectual Property Rights By Third Parties. In the event
that Publisher becomes aware that any of the SIE Intellectual Property Rights
have been or are being infringed by any third party,



Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    34        CONFIDENTIAL



--------------------------------------------------------------------------------




Publisher shall promptly notify the SIE Company located in the relevant
Territory or Territories. SIE shall have the sole right, in its discretion, to
institute and prosecute lawsuits against third parties regarding infringement of
SIE Intellectual Property Rights. Any lawsuit shall be prosecuted solely at the
cost and expense of SIE and all sums recovered in any such lawsuits, whether by
judgment, settlement or otherwise, shall belong solely to SIE. Upon SIE’s
request, Publisher shall execute all papers, testify on all matters and
reasonably cooperate with SIE for the prosecution of any such lawsuit. SIE shall
reimburse Publisher for the reasonable expenses incurred as a result of such
cooperation, but unless authorized by other provisions of this GDPA, not costs
and expenses attributable to any cross-claim, counterclaim or third party action
by or against Publisher.
20.
Data Security and Confidentiality

20.1
Term of Protection of SIE Materials. The term for the protection of the SIE
Materials shall commence on the Effective Date and shall continue in full force
and effect for as long as any of the SIE Materials continues to be maintained as
confidential and proprietary by SIE or any Affiliate.

20.2
Preservation of SIE Materials. Publisher shall:

20.2.1
use the SIE Materials only for the purpose of performing its obligations or
exercising its rights under this GDPA and not permit the use of the SIE
Materials for any other purpose;

20.2.2
keep the SIE Materials in strict confidence, and not disclose the SIE Materials
to any person, other than those employees, directors or officers of the
Publisher, permitted subcontractors under Section 14, auditors or legal counsel,
whose duties justify a “need-to-know” (and only to the extent necessary) and who
have executed a confidentiality agreement in which such employees, directors,
officers, subcontractors, auditors or legal counsel have agreed not to disclose
and to protect and maintain the confidentiality of all confidential information
and materials inclusive of that of third parties which may be disclosed to them
or to which they may have access during the course of their duties, or in
circumstances where such employees, directors, officers, subcontractors,
auditors or legal counsel have a legal obligation not to disclose confidential
information and materials inclusive of that of third parties which may be
disclosed to them by Publisher. At SIE’s request, Publisher shall provide SIE
with a copy of its standard form confidentiality agreement entered into between
Publisher and its employees, directors, officers, subcontractors, auditors or
legal counsel. Publisher shall not disclose any of the SIE Materials to third
parties, other than permitted subcontractors under Section 14 or its auditors
and legal counsel, including to consultants or agents, without SIE’s prior
written consent. Any employees, directors, officers, subcontractors, auditors,
legal counsel, authorized consultants and agents who obtain access to or copies
of the SIE Materials shall be advised by Publisher of the confidential or
proprietary nature of the SIE Materials, and Publisher shall be responsible for
any breach of this GDPA by all such persons. Publisher shall maintain a list of
recipients of the SIE Materials and provide such list to SIE on request;

20.2.3
take all reasonable measures necessary to preserve the confidentiality of the
SIE Materials in order to avoid disclosure, publication, or dissemination, using
as high a degree of care and scrutiny as it uses to protect its own confidential
information, but at least reasonable care and in a manner consistent with the
protection of valuable trade secrets by companies in high technology industries;

20.2.4
ensure that all written materials relating to or containing the SIE Materials be
maintained in a restricted access area and plainly marked to indicate the
proprietary and confidential nature thereof; and



Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    35        CONFIDENTIAL



--------------------------------------------------------------------------------




20.2.5
implement and maintain reasonably adequate security controls or measures to
safeguard the SIE Materials while being electronically transmitted and while at
rest (i.e., encryption, password management, secure processing and transfer
protocols). In addition, Publisher shall at all times:

20.2.5.1
implement secure user authentication, including unique (non-shared) user
accounts and passwords, for persons having access to the SIE Materials;

20.2.5.2
document processes for issuing and revoking user access, including immediate
revocation of access for terminated employees and secure communication of user
accounts and passwords;

20.2.5.3
implement encryption or hashing, where such hashing shall include use of a
random salt of user account passwords used to access the SIE Materials.

20.2.5.4
at any SIE Company’s request following an uncured material breach of this GDPA
by Publisher, destroy or return promptly to that SIE Company any and all
portions of the SIE Materials provided to Publisher, together with all copies
thereof (except that Publisher may retain SIE Materials in a secure location
solely for archival or backup purposes, or as is needed for legal or compliance
purposes or in accordance with its standard record retention policy, provided
those copies are subject to this GDPA’s terms and will eventually be erased or
destroyed in the ordinary course of Publisher’s record retention procedures),
subject in all cases to the terms of Section 7.12 in relation to any Hardware
Tools; and

20.2.5.5
not use, copy, reproduce, modify, create derivative works from, sublicense,
distribute, or disseminate the SIE Materials or any such derivative works, or
any portion thereof, or permit any third party to do so, except as expressly
authorized by this GDPA or in writing in advance by any SIE Company, nor shall
Publisher remove any proprietary legend set forth on or contained within any of
the SIE Materials.

20.3
Exceptions. The restrictions in Section 20.2 shall not apply to any portion of
the SIE Materials which:

20.3.1
was previously known by Publisher without restriction on disclosure or use, as
proven by written documentation of Publisher;

20.3.2
is or legitimately becomes part of the public domain through no fault of
Publisher or any of its employees, directors, officers, consultants, legal
counsel, or agents;

20.3.3
is independently developed by Publisher’s employees or consultants who have not
had access to or used the SIE Materials (or any portion thereof), as proven by
written documentation of Publisher;

20.3.4
is required to be disclosed by court, administrative or governmental order;
provided that Publisher must use all reasonable efforts prior to issuance of any
such order to maintain the confidentiality of the SIE Materials, including
asserting in any action or investigation the restrictions set forth in this
GDPA, and, immediately after receiving notice of any such action, investigation,
or threatened action or investigation, Publisher must notify SIE of such



Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    36        CONFIDENTIAL



--------------------------------------------------------------------------------




action, investigation, or threatened action or investigation, unless Publisher
is ordered by a court not to so notify;
20.3.5
is required to be disclosed by applicable regulatory regime, in which case
Publisher shall disclose only such SIE Materials as are required; or

20.3.6
is approved for release by written authorization of SIE.

20.3.7
Notwithstanding anything to the contrary in the foregoing, Publisher may
disclose the terms and conditions of this GDPA (i) to legal counsel, (ii) in
confidence, to accountants, banks and financing sources and their advisors,
(iii) in confidence, solely in connection with the enforcement of the terms of
this GDPA or Publisher’s rights in Licensed Products, and (iv) if required, in
the opinion of counsel, to file publicly or otherwise disclose the terms of this
GDPA under applicable securities or other laws, Publisher shall promptly notify
SIE of such obligation so that SIE has a reasonable opportunity to contest or
limit the scope of such required disclosure, and Publisher will request, and use
best efforts to obtain, confidential treatment for such sections of this GDPA as
SIE may request. In addition, Publisher shall have the right to disclose the
existence of this GDPA.

20.4
No Obligation to License. SIE may disclose the SIE Materials to Publisher at
such times as it deems necessary or desirable in its sole discretion. Other than
as expressly set forth in this GDPA, such disclosure shall not (i) constitute
any option, grant or license from SIE to Publisher under any SIE Intellectual
Property Rights now or after owned or controlled by SIE; (ii) result in any
obligation on the part of SIE to approve any materials of Publisher; (iii) give
Publisher any right to, directly or indirectly, develop, manufacture, sell,
market, promote, or distribute any product derived from or which uses or was
developed with the use of the SIE Materials (or any portion thereof).

20.5
Publisher’s Obligations Upon Unauthorized Disclosure. If at any time Publisher
becomes aware of or suspects any unauthorized duplication, access, use,
possession or knowledge of any of the SIE Materials or any breach of security or
exposure involving the SIE Materials, Publisher shall immediately notify SIE via
email or telephone through Publisher’s account representatives and/or contacts
at the applicable SIE Company, or through SIE’s Information Security team. SIE’s
Information Security group can be reached by telephone at +1-855-723-2732 or via
email (infosec@playstation.sony.com). In the event of such a security breach,
Publisher shall:

20.5.1
provide any and all reasonable assistance to SIE to protect SIE ’s proprietary
rights in any of the SIE Materials that Publisher or its employees, directors,
officers, or subcontractors, consultants, auditors, legal counsel, or agents may
have directly or indirectly disclosed in breach of the terms of this GDPA, and
collaborate with SIE to implement mitigation and remediation actions and
controls to reduce the impact of and prevent further incidents;

20.5.2
upon request by SIE, provide a written report by electronic means detailing the
incident and corrective and preventive actions; and

20.5.3
take all reasonable steps requested by SIE to prevent the recurrence of any
unauthorized disclosure, duplication, access, use, possession or knowledge of
the SIE Materials.

Where Publisher or its employees, directors, officers, or subcontractors,
consultants, auditors, legal counsel, or agents may have directly or indirectly
disclosed or made available SIE Materials not expressly authorized by this GDPA,
Publisher shall cooperate fully with SIE in mitigating the effects of such
disclosure, including enforcement of confidentiality agreements, commencement
and


Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    37        CONFIDENTIAL



--------------------------------------------------------------------------------




prosecution in good faith (alone or with SIE) of legal action, and reimbursement
for all reasonable lawyers’ fees, costs and expenses incurred by SIE to protect
its proprietary rights in the SIE Materials.
20.6
Publisher Confidential Information

20.6.1
Definition of Publisher Confidential Information. “Publisher Confidential
Information” shall mean (i) any Publisher Property provided to SIE pursuant to
this GDPA and all documentation and information relating thereto, including
Product Submissions, Product Proposals, Product Information, Printed Materials
and Advertising Materials (other than documentation and information released to
and used by end-users, the general public or the trade), (ii) other documents
and materials provided to SIE that are developed, owned, licensed or under the
control of Publisher or any Publisher Affiliate, including all processes, data,
hardware, software, inventions, trade secrets, ideas, creations, improvements,
designs, discoveries, developments, research and know-how, and (iii) information
and documents provided to SIE regarding Publisher’s finances, business,
marketing and technical plans, business methods and production plans. Publisher
Confidential Information may consist of information in any medium, whether oral,
printed, in machine-readable form or otherwise, provided to SIE before or during
the Term, including information subsequently reduced to tangible or written
form.

20.6.2
Term of Protection of Publisher Confidential Information. The term for the
protection of Publisher Confidential Information shall commence on the Effective
Date and shall continue in full force and effect for as long as any of Publisher
Confidential Information continues to be maintained as confidential and
proprietary by Publisher.

20.6.3
Preservation of Publisher Confidential Information. SIE shall, with respect to
Publisher Confidential Information:

20.6.3.1
hold all Publisher Confidential Information in strict confidence and implement
reasonable steps to preserve the confidentiality of Publisher Confidential
Information, and to avoid disclosure, publication, or dissemination, and to
prevent it from falling into the public domain or into the possession of persons
other than those persons to whom disclosure is authorized hereunder, but no less
than reasonable care and in a manner consistent with the protection of valuable
trade secrets by companies in high technology industries;

20.6.3.2
not disclose Publisher Confidential Information to any person other than SIE’s
or a Designated Manufacturing Facility’s employees, directors, officers, agents,
consultants, subcontractors, and legal counsel who need to know or have access
to Publisher Confidential Information for the purposes of this GDPA, and only to
the extent necessary for such purposes, and who have executed a confidentiality
agreement with an SIE Company or Affiliate requiring such person or party not to
disclose and to protect and maintain the confidentiality of all confidential
information and materials inclusive of that of third parties which may be
disclosed to them or to which they may have access during the course of their
duties, or in circumstances where such employees, directors, officers, agents,
consultants, subcontractors, and legal counsel who have a legal obligation to
not disclose confidential information and materials inclusive of that of third
parties which may be disclosed to them by SIE. Any such employees, directors,
officers, agents, consultants, subcontractors, and legal counsel who obtain
access to or copies of the Publisher Confidential Information shall be advised
by SIE of the confidential



Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    38        CONFIDENTIAL



--------------------------------------------------------------------------------




or proprietary nature of the Publisher Confidential Information, and SIE shall
be responsible for any breach of this GDPA by all such persons;
20.6.3.3
ensure that all written materials relating to or containing Publisher’s
Confidential Information be maintained in a secure area and plainly marked to
indicate the proprietary and confidential nature thereof;

20.6.3.4
at Publisher’s request, return promptly to Publisher any and all portions of
Publisher Confidential Information, together with all copies thereof (except
that SIE may retain Publisher Confidential Information in a secure location
solely for archival or backup purposes, or as is needed for legal or internal
compliance purposes, provided those copies are subject to this GDPA’s terms and
will eventually be erased or destroyed in the ordinary course of SIE’s data
processing procedures); and

20.6.3.5
not use Publisher Confidential Information, or any portion thereof, except as
provided herein, nor shall SIE remove any proprietary legend set forth on or
contained within any of Publisher Confidential Information, and ensure that all
written materials containing highly sensitive Publisher Confidential Information
be maintained in a reasonably secure manner and marked to indicate the
proprietary and confidential nature thereof.

20.6.4
Additional Information. Publisher may request additional information regarding
SIE security controls or measures reasonably required by Publisher to safeguard
Publisher Confidential Information (i.e., encryption, password management,
secure processing and transfer protocols), which may, upon SIE acceptance (not
to be unreasonable withheld), include the following:

20.6.4.1
description of any secure user authentication, including unique (non-shared)
user accounts and passwords, for persons having access to Publisher Confidential
Information;

20.6.4.2
description of any current document processes for issuing and revoking user
access, including immediate revocation of access for terminated employees and
secure communication of user accounts and passwords; or

20.6.4.3
description of any encryption or hashing, where such hashing shall include use
of a random salt of user account passwords used to access Publisher Confidential
Information.

20.6.5
Exceptions. The foregoing restrictions shall not apply to any portion of
Publisher Confidential Information which:

20.6.5.1
was previously known by SIE without restriction on disclosure or use, as proven
by written documentation of SIE;

20.6.5.2
comes into the possession of SIE from a third party which is not under any
obligation to maintain the confidentiality of such information;

20.6.5.3
is or legitimately becomes part of information in the public domain through no
fault of SIE, any Designated Manufacturing Facility, or any of its or their
employees, directors, officers, agents, consultants, or subcontractors;



Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    39        CONFIDENTIAL



--------------------------------------------------------------------------------




20.6.5.4
is independently developed by SIE’s or an Affiliate’s employees, consultants or
subcontractors who have not had access to or otherwise used Publisher
Confidential Information (or any portion thereof), as proven by written
documentation of SIE;

20.6.5.5
is required to be disclosed by court, administrative or governmental order;
provided that the applicable SIE Company attempts, prior to the issuance of any
such order, to maintain the confidentiality of Publisher Confidential
Information, including asserting in any action or investigation the restrictions
set forth in this GDPA, and immediately after receiving notice of any such
action, investigation, or threatened action or investigation, notifies Publisher
of such action, investigation, or threatened action or investigation, unless an
SIE Company is ordered by a court not to so notify; or

20.6.5.6
is approved for release by written authorization of Publisher.

In addition, SIE shall have the right to disclose the existence of this GDPA,
and to make public announcements regarding the GDPA, provided that any public
announcement regarding this GDPA, including without limitation any press
release, will be subject to the mutual agreement of the parties prior to
distribution or release. SIE will not disclose the [***] of this GDPA to any
third party other than those third parties to whom SIE is authorized to disclose
Publisher Confidential Information in accordance with the terms of Section
20.6.3.2 or 20.6.5.5.
20.7
SIE’s Obligations Upon Unauthorized Disclosure. If at any time SIE becomes aware
of any unauthorized duplication, access, use, possession or knowledge of
Publisher Confidential Information, it shall notify Publisher as soon as is
reasonably practicable. The applicable SIE Company shall provide any and all
reasonable assistance to Publisher to protect Publisher’s proprietary rights in
any of Publisher Confidential Information that it or its employees or permitted
subcontractors may have directly or indirectly disclosed or made available and
that may be duplicated, accessed, used, possessed or known in a manner or for a
purpose not expressly authorized by this GDPA, including enforcement of
confidentiality agreements, commencement and prosecution in good faith (alone or
with Publisher) of legal action, and reimbursement for all reasonable lawyers’
fees, costs and expenses incurred by Publisher to protect Publisher’s
proprietary rights in Publisher Confidential Information. SIE shall take all
reasonable steps requested by Publisher to prevent the recurrence of any
unauthorized duplication, access, use, possession or knowledge of Publisher
Confidential Information.

21.
Term and Termination

21.1
Initial Term. This GDPA shall be effective from the Effective Date until March
31, 2019 (the “Initial Term”).

21.2
Term Renewal. The Initial Term shall be automatically extended for additional
12-month terms, unless either party provides the other with (i) written notice
of its election not to renew at least [***] prior to expiration of the
then-current Term, or (ii) written notice of termination in accordance with this
Section 21. The period commencing on the Effective Date and ending upon
expiration or termination of the Initial Term and any additional terms is the
“Term.” Notwithstanding any termination or expiration, the term for the
protection of the SIE Materials and Publisher Confidential Information shall be
as set forth in Section 20.

21.3
Termination by Publisher. Publisher shall have the right to terminate this GDPA
for all Territories immediately, at any time, upon written notice to SIE, if SIE
is in material breach of any of its obligations



Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    40        CONFIDENTIAL



--------------------------------------------------------------------------------




under this GDPA, which breach shall not have been cured in full within [***]
days following notice from Publisher specifying and requiring the cure of such
breach.
21.4
Intentionally Omitted.

21.5
Termination for Cause by SIE. SIE shall have the right to terminate this GDPA
for all Territories or on a Territory-by-Territory basis immediately, at any
time, upon written notice to Publisher, upon the occurrence of any of the
following:

21.5.1
if Publisher is in material breach of any of its obligations under this GDPA
which material breach shall not have been cured in full within [***] days
following proven receipt of notice from SIE (or the applicable Affiliate as the
case may be) specifying and requiring the cure of such material breach;

21.5.2
a statement of intent by Publisher to no longer exercise any of the rights
granted by SIE to Publisher hereunder, or Publisher failing to submit any
Purchase Orders or Product Submissions for Licensed Products under Sections 8.3
or 9.2.7, respectively, during any period [***];

21.5.3
if Publisher:

21.5.3.1
is unable to pay its debts when due;

21.5.3.2
makes an assignment for the benefit of any of its creditors;

21.5.3.3
files or has filed against it a petition, or an order of bankruptcy or
insolvency is made, under the bankruptcy or insolvency laws of any jurisdiction
(and such petition is not discharged within 60 days) or becomes or is
adjudicated bankrupt or insolvent;

21.5.3.4
is the subject of an order for, or applies for or notices its intent to apply
for, the appointment of an administrator, receiver, administrative receiver,
manager, liquidator, trustee or similar officer to be appointed over any of its
business or property;

21.5.3.5
ceases to do business or enters into liquidation; or

21.5.3.6
takes or suffers any similar or analogous action in any jurisdiction as a
consequence of debt;

21.5.4
if a controlling interest in Publisher, or in an entity which has a controlling
interest in Publisher, is transferred to a party that:

21.5.4.1
is in breach of any agreement with an SIE Company or any Affiliate;

21.5.4.2
[***] holds or acquires a controlling interest in a third party which [***]
which competes with any System, or itself develops any [***]; or

21.5.4.3
is in litigation or in an adversarial administrative proceeding with an SIE
Company or any Affiliate concerning the SIE Materials or any SIE Intellectual
Property Rights, including challenging the validity of any SIE Intellectual
Property Rights;



Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    41        CONFIDENTIAL



--------------------------------------------------------------------------------




21.5.5
if Publisher or any entity that has a controlling interest in Publisher:

21.5.5.1
enters into a business relationship with a third party related to the [***]; or

21.5.5.2
acquires a controlling interest in or forms a joint venture with any third party
which [***];

21.5.6
if Publisher or any of its affiliates initiates any legal or administrative
action against any SIE Company or any Affiliate challenging the validity of any
SIE Intellectual Property Rights;

21.5.7
if Publisher fails to pay any sums owed to any SIE Company on the date due and
such default is not fully corrected or cured within [***] business days of the
date on which SIE notifies Publisher of its failure to pay such amount, unless
such sums are [***] pursuant to [***] of this GDPA; or

21.5.8
if Publisher or any of its officers or employees engage in “hacking” of any
software for any PlayStation format or in activities which facilitate the same
by any third party.

As used in this section, “controlling interest” means, with respect to any form
of entity, sufficient power to control the decisions of such entity. Publisher
shall immediately notify SIE in writing in the event that any of the events or
circumstances specified in Section 21.5 occur. In the event of termination under
Section 21.5.8, each SIE Company shall have the right to terminate any other
agreements entered into between that SIE Company and Publisher
21.6
Product-by-Product Termination. In addition to the events of termination
described in Section 21.5, an SIE Company, at its option, shall be entitled to
terminate, with respect to a particular PlayStation Compatible Product developed
or published in that SIE Company’s Territory, the licenses and related rights
herein granted to Publisher immediately on written notice to Publisher, in the
event that:

21.6.1
Publisher fails to notify the applicable SIE Company promptly in writing of any
material change to any materials previously approved by that SIE Company in
accordance with Section 6.3 and the relevant Guidelines, and such breach is not
corrected or cured within [***] days after receipt of written notice of such
breach;

21.6.2
Publisher fails to comply with the requirements of Section 14 in connection with
the development of any PlayStation Compatible Product;

21.6.3
any third party with whom Publisher has contracted for the development of
PlayStation Compatible Products breaches any of its material obligations to the
applicable SIE Company pursuant to such third party’s agreement with that SIE
Company with respect to any such PlayStation Compatible Product;

21.6.4
Publisher cancels a Licensed Product, or fails to provide to each applicable SIE
Company, in accordance with the provisions of Section 6.3 and the relevant
Guidelines, the final version of a proposed Licensed Product or related
Packaging and Printed Materials for any Licensed Product within [***] months of
the scheduled release date (as referenced in the Product Proposal or as mutually
agreed by the parties in writing), or fails to provide work in progress or a
fully tested Licensed Product to each applicable SIE Company in strict
compliance with the review process set forth in the Guidelines;



Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    42        CONFIDENTIAL



--------------------------------------------------------------------------------




21.6.5
Publisher fails materially to conform to the Guidelines with respect to any
particular PlayStation Compatible Product; or

21.6.6
any PlayStation Compatible Product gives rise to a material breach of Section
16.2, and such material breach is not cured by Publisher within [***] days from
Publisher’s receipt of written notice of such material breach from SIE.

21.7
Options in Lieu of Termination. As alternatives to terminating the GDPA or all
licensed rights with respect to a particular Licensed Product as set forth in
Sections 21.5 or 21.6, or where SIE reasonably suspects a breach of the UK
Bribery Act 2010 or the US Foreign Corrupt Practices Act, SIE may, at its option
and upon written notice to Publisher, suspend this GDPA for all Territories or
on a Territory-by-Territory basis, entirely or with respect to a particular
Licensed Product, Online Activity, service or program, for a set period of time
which shall be specified in writing to Publisher. Election of suspension shall
not constitute a waiver of or compromise with respect to any of SIE’s rights
under this GDPA and SIE may elect to terminate this GDPA with respect to any
material breach in accordance with the terms of Sections 21.5.

21.8
Extension of this GDPA; Termination Without Prejudice. Neither party shall be
under any obligation to extend this GDPA notwithstanding any actions taken by
either of the parties prior to the expiration of this GDPA.

21.9
No Refunds. In the event that this GDPA expires or is terminated by either party
under any of Sections 21.3, 21.5 21.6 or 21.7, no portion of any payments of any
kind whatsoever previously provided to either party or any of such party’s
Affiliate under this GDPA shall be owed or be repayable or refunded to the other
party.

22.
Effect of Expiration or Termination

22.1
No Liability. Upon the expiration or termination of this GDPA pursuant to
Section 21, neither party shall be liable to the other for any damages (whether
direct, indirect, consequential or incidental, and including any expenditures,
loss of profits or prospective profits) sustained or arising out of or alleged
to have been sustained or to have arisen out of such expiration or termination.
The expiration or termination of this GDPA shall be without prejudice to any
rights or remedies which one party may otherwise have against the other party,
and shall not excuse either party from liability with respect to any events
occurring prior to expiration or the effective date of termination.

22.2
Inventory Statement. Within [***] of the date of expiration or the effective
date of termination with respect to any or all Licensed Products or this GDPA,
Publisher shall provide each SIE Company with an itemized statement, certified
to be accurate by an officer of Publisher, specifying the number of unsold units
of the Physical Media Products as to which such termination applies, on a
title-by-title basis, which remain in its inventory or under its control in the
relevant Territory at the time of expiration or the effective date of
termination. SIE shall, at any time up to [***] after the date of expiration or
termination of this GDPA (or the duration of Publisher’s sell-off rights if
shorter) and not more than [***] during such period, be entitled to conduct at
its expense a physical inspection of Publisher’s inventory and work in progress
upon reasonable prior written notice during normal business hours in order to
ascertain or verify such inventory and inventory statement.

22.3
Reversion of Rights. Upon expiration or termination and subject to Sections 22.4
and 22.5, the licenses and related rights herein granted to Publisher shall
immediately revert to SIE, and Publisher shall cease from any further use of the
SIE Materials, Licensed Trademarks, and any SIE Intellectual Property Rights
therein, and, subject to the provisions of Sections 22.4 and 22.5, Publisher
shall have



Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    43        CONFIDENTIAL



--------------------------------------------------------------------------------




no further right to continue the development, publication, manufacture,
marketing, advertising, sale or other distribution of any PlayStation Compatible
Products, or to continue to use any Licensed Trademarks; provided, however, that
for a period of [***] after the effective date of termination, and subject to
all the terms of Section 20, and provided this GDPA is not terminated pursuant
to Section 21.5 (exclusive of Section 21.5.2), Publisher may retain such
portions of the SIE Materials as SIE in its sole discretion agrees are required
to support end-users who possess Licensed Products, other PlayStation Compatible
Products and/or who have access to Online Activity, and Publisher may continue
to provide Online Activity to Users, but must return all these materials at the
end of such [***] period. Upon expiration or termination, the licenses and
related rights herein granted to SIE by Publisher shall immediately revert to
Publisher, and SIE shall cease from any further use of the Publisher Property,
Product Information and any Publisher Intellectual Property Rights therein;
provided that, unless this GDPA was terminated pursuant to Section 21.3, SIE may
continue the manufacture, marketing, advertising, sale and other such
distribution by SIE or its designee’s demonstration physical media containing
Publisher’s Product Information which Publisher had previously approved for
[***] days following expiration or termination of this GDPA, provided that
Publisher may terminate such rights upon written notice to SIE to the extent
necessary to comply with Publisher’s contractual, legal or regulatory
requirements (including without limitation in the event any applicable third
party rights granted to Publisher in relation to such materials expire, are
terminated or otherwise revoked), in which case SIE will promptly cease use of
any applicable Product Information following such termination.
22.4
Disposal of Unsold units upon Termination. In the event of termination of this
GDPA under Sections 21.3, 21.5.2, 21.5.4 or 21.5.5, Publisher may sell off
existing inventories of units of the Physical Media Products, on a non-exclusive
basis, and strictly in accordance with this GDPA, for a period of [***] days
from the date of expiration or effective date of termination of this GDPA,
provided such inventories have not been manufactured in quantities that exceed
that which Publisher could reasonably have anticipated to have sold during such
period. Subsequent to the expiration of such [***] day period, or in the event
this GDPA is terminated otherwise under Section 21.5, any and all units of the
Physical Media Products remaining in Publisher’s inventory or under its control
shall be destroyed by Publisher within [***] business days of such expiration or
termination date. Within [***] business days after such destruction, Publisher
shall provide each SIE Company with an itemized statement, certified to be
accurate by an officer of Publisher, indicating the number of units of the
Licensed Products which have been destroyed (on a title-by-title basis) in that
SIE Company’s Territory, the location and date of such destruction, and the
disposition of the remains of such destroyed materials.

22.5
Disposal of Unsold units upon Non-Renewal. In the event that the Term expires
and this GDPA is not renewed, Publisher may continue to publish those Licensed
Products whose development was completed before or during the Term, and to use
the Licensed Trademarks strictly, only and directly in connection with such
publication, until the Term expires or, if later, until the second anniversary
of the 31 January next following such completion. Upon expiration of the Term
or, the extended period for publishing Licensed Products, Publisher may sell off
existing inventories of such Licensed Products on a non-exclusive basis for a
period of [***] days from the applicable expiration date; provided that such
inventory is not manufactured in quantities that exceed that which Publisher
could reasonably have anticipated to have sold during such period.

22.6
Rights in Digitally Delivered Products on Termination or Expiry. On expiration
or termination of this GDPA pursuant to Section 21.5, SIE shall have the right
to continue to exercise its rights under Section 9.2.2 in respect of Digitally
Delivered Products already available on PSN, in accordance with the terms of
this GDPA, for a period of [***] from the date of termination or expiry, subject
to the applicable terms of this GDPA (including without limitation Section 9.2.8
of this GDPA). In



Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    44        CONFIDENTIAL



--------------------------------------------------------------------------------




addition, upon expiration or earlier termination of the Term: (a) all rights,
licenses or other entitlements to Digitally Delivered Products granted in
accordance with the terms of this GDPA to users that purchased such Digitally
Delivered Products during the Term shall survive termination and continue for so
long as such rights, licenses or entitlements were granted, subject to the
applicable terms of this GDPA, the ToSUA, and the terms of any Publisher EULA
and Publisher’s Additional Terms; and (b) SIE shall have the corresponding
post-termination rights to store, provide access to, and otherwise enable the
permitted delivery of, such Digitally Delivered Products to such users for the
remaining duration of their respective rights, licenses and entitlements,
subject to the applicable terms of this GDPA. The SIE Company’s obligations set
forth in Section 15 of this GDPA will survive any expiration or termination of
this GDPA and continue for such period that any SIE Company continues to
distribute Digitally Delivered Products and collect any amounts in relation to
such distribution.
22.7
Return of the SIE Materials. Upon the expiration or earlier termination of this
GDPA or following either the [***] referenced in Sections 22.4 and 22.5, and
subject to Section 22.3, Publisher shall immediately deliver to SIE, or if and
to the extent requested by SIE, destroy, all SIE Materials and any and all
copies thereof (excluding this GDPA), including any SIE Materials disclosed by
Publisher to any third party pursuant to this GDPA, and delete any SIE Materials
stored in electronic form, subject to the terms of Section 20.2.5.4. Publisher
and SIE shall, upon the request of the other party, immediately deliver to the
other party, or to the extent requested by such party destroy, all SIE Materials
or Publisher Confidential Information (as applicable), including any and all
copies thereof, which the other party previously furnished to it in furtherance
of this GDPA. Within [***] business days after any such destruction, Publisher
or SIE, as appropriate, shall provide the other party with a certificate of
destruction and an itemized statement, each certified to be accurate by an
officer of Publisher or SIE, indicating the location and date of such
destruction and the disposition of the remains of such destroyed materials. In
the event that Publisher fails to return or certify the destruction of the SIE
Materials and SIE must resort to legal means (including any use of lawyers) to
recover the SIE Materials or the value thereof, all costs, including SIE’s
reasonable outside lawyers’ fees, shall be borne by Publisher, and SIE may, in
addition to SIE’s other remedies, withhold such amounts from any payment
otherwise due from SIE to Publisher under this GDPA or any agreement between SIE
and Publisher.

23.
Choice of Law and Forum. THIS GDPA AND ANY DISPUTE OR CLAIM ARISING OUT OF ITS
SUBJECT MATTER WILL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE JURISDICTIONS SET FORTH IN THIS SECTION 23. PUBLISHER AND SIE HEREBY
SUBMIT THEMSELVES TO THE EXCLUSIVE JURISDICTION AND VENUE OF THE COURTS
DESCRIBED IN THIS SECTION FOR PURPOSES OF ANY ACTION OR PROCEEDING, AND EACH
PUBLISHER AFFILIATE AND SIE COMPANY AGREES THAT ANY SERVICE OF PROCESS MAY BE
EFFECTED BY DELIVERY OF THE SUMMONS IN THE MANNER PROVIDED IN THE DELIVERY OF
NOTICES SET FORTH IN SECTION 25.1. IN ADDITION, WHERE PERMITTED BY LAW,
PUBLISHER AND EACH SIE COMPANY HEREBY WAIVES THE RIGHT TO A JURY TRIAL IN ANY
ACTION OR PROCEEDING RELATED TO THIS GDPA, OTHER THAN ACTIONS ARISING OUT OF
VIOLATION OF INTELLECTUAL PROPERTY RIGHTS OR CONFIDENTIALITY OBLIGATIONS.

23.1
FOR ALL CLAIMS BROUGHT BY OR AGAINST SIEI OR RELATING TO SIEJA ACTIVITIES OR
DEVELOPMENT TOOLS LOCATED IN THE SIEI TERRITORY, THIS GDPA WILL BE GOVERNED BY
AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF JAPAN, EXCLUDING THAT BODY OF LAW
RELATED TO CHOICE OF LAWS. ANY ACTION OR PROCEEDING TO ENFORCE THE TERMS OF THIS
GDPA OR TO ADJUDICATE ANY DISPUTE ARISING UNDER THIS GDPA WILL BE HEARD IN THE
COURT OF TOKYO DISTRICT COURT, TOKYO, JAPAN.



Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    45        CONFIDENTIAL



--------------------------------------------------------------------------------




23.2
FOR ALL CLAIMS BROUGHT BY OR AGAINST SIEA OR RELATING TO SIEA ACTIVITIES OR
DEVELOPMENT TOOLS LOCATED IN THE SIEA TERRITORY, THIS GDPA WILL BE GOVERNED BY
AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA,
EXCLUDING THAT BODY OF LAW RELATED TO CHOICE OF LAWS. SUBJECT TO SECTIONS 24.1
AND 24.2, FOR ANY ACTION OR PROCEEDING TO ENFORCE THE TERMS OF THIS GDPA OR TO
ADJUDICATE ANY DISPUTE ARISING UNDER THIS GDPA, THE PARTIES CONSENT TO
JURISDICTION AND VENUE IN THE SUPERIOR COURT FOR THE STATE OF CALIFORNIA IN AND
FOR THE COUNTY OF SAN MATEO, AND THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF CALIFORNIA. PUBLISHER AND SIE WAIVE ALL DEFENSES OF LACK OF
PERSONAL JURISDICTION AND FORUM NON CONVENIENS. 

23.3
FOR ALL CLAIMS BROUGHT BY OR AGAINST SIEE OR RELATING TO SIEE ACTIVITIES OR
DEVELOPMENT TOOLS LOCATED IN THE SIEE TERRITORY, THIS GDPA WILL BE GOVERNED BY
AND INTERPRETED IN ACCORDANCE WITH ENGLISH LAW. THE PARTIES IRREVOCABLY AGREE
FOR THE EXCLUSIVE BENEFIT OF SIEE THAT THE ENGLISH COURTS SHALL HAVE
JURISDICTION TO ADJUDICATE ANY PROCEEDING, SUIT OR ACTION ARISING OUT OF OR IN
CONNECTION WITH SUCH TERMS. HOWEVER, NOTHING CONTAINED IN THIS SECTION 23 SHALL
LIMIT THE RIGHT OF SIEE TO TAKE ANY SUCH PROCEEDING, SUIT OR ACTION AGAINST
PUBLISHER OR, FOR THE AVOIDANCE OF DOUBT, THE PUBLISHER AFFILIATE IN THE SIEE
TERRITORY, IN ANY OTHER COURT OF COMPETENT JURISDICTION, NOR SHALL THE TAKING OF
ANY SUCH PROCEEDING, SUIT OR ACTION IN ONE OR MORE JURISDICTIONS PRECLUDE THE
TAKING OF ANY OTHER SUCH PROCEEDING, SUIT OR ACTION IN ANY OTHER JURISDICTION,
WHETHER CONCURRENTLY OR NOT, TO THE EXTENT PERMITTED BY THE LAW OF SUCH OTHER
JURISDICTION. PUBLISHER SHALL HAVE THE RIGHT TO TAKE ANY SUCH PROCEEDING, SUIT
OR ACTION AGAINST SIEE ONLY IN THE ENGLISH COURTS.

24.
Dispute Resolution. SIE and Publisher shall attempt in good faith to resolve
through informal discussions or negotiations any dispute, controversy or claim
of any kind or nature arising under or in connection with this GDPA, including
breach, termination or validity thereof (a “Dispute”). Neither SIE nor Publisher
may commence any court or arbitration proceedings in relation to this GDPA until
at least [***] days after commencing such negotiations or discussions, unless
interim, equitable, or conservatory relief is sought pursuant to Section 24.2.

24.1
Any claim brought against SIEA, or any Dispute relating to SIEA or Development
Tools located in the SIEA Territory, that SIEA and Publisher are unable to
resolve through informal discussions or negotiations after [***] days will be
submitted to binding arbitration conducted in accordance with and subject to the
Commercial Arbitration Rules of the American Arbitration Association, except to
the extent otherwise required under this dispute resolution clause. One
arbitrator will be selected by the mutual agreement of SIEA and Publisher or,
failing that, by the American Arbitration Association. The arbitrator must have
substantial experience in disputes involving technology licensing agreements.
The arbitrator will allow such discovery as is appropriate, and impose such
restrictions as are appropriate, consistent with the purposes of arbitration in
accomplishing fair, speedy and cost-effective resolution of disputes, except
that (i) no requests for admissions will be permitted; (ii) interrogatories will
be limited to (a) identifying persons with knowledge of relevant facts and (b)
identifying expert witnesses and obtaining their opinions and the bases
therefor; and (iii) SIEA and Publisher will each be limited to [***]
depositions. Judgment upon the award rendered in any such arbitration may be
entered in any court having jurisdiction thereof. Any arbitration conducted
pursuant to this section will take place within the Northern District of
California. SIEA and Publisher will



Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    46        CONFIDENTIAL



--------------------------------------------------------------------------------




bear their own costs and will share equally in paying the expenses and fees of
the arbitrator. The arbitrator may not alter the foregoing allocation of their
costs, nor of the arbitrator’s fees and expenses. Other than as set forth below
in Section 24.2 or any action necessary to enforce the award of the arbitrator,
SIEA and Publisher agree that the provisions of this section are a complete
defense to any suit, action or other proceeding instituted in any court or
before any administrative tribunal with respect to any Dispute.
24.2
Notwithstanding the foregoing, any SIE Company may apply to any court of
competent jurisdiction seeking a temporary restraining order, preliminary
injunction, or other interim, equitable, or conservatory relief, with respect to
the protection of any SIE Intellectual Property Rights or SIE Materials,
including Licensed Trademarks. Notwithstanding the foregoing, Publisher may
apply to a court of competent jurisdiction seeking a temporary restraining
order, preliminary injunction, or other interim, equitable, or conservatory
relief, with respect to the protection of any Publisher Intellectual Property
Rights, or Publisher Property, including without limitation Publisher’s
trademarks, names and logos.

25.
Miscellaneous Provisions

25.1
Notices. All notices or other communications required or desired to be sent to
either of the parties shall be in writing and shall be sent by registered or
certified mail, postage prepaid, or sent by recognized international courier
service, with charges prepaid. The address for all notices under this GDPA shall
be addressed as set forth in this Section 25.1, or such other address as may be
provided by written notice from one party to the other on at least ten days’
prior written notice. Any such notice shall be effective upon the date of actual
receipt.

25.1.1
If to Publisher:

ATTN: Senior Vice President Business Affairs
Electronic Art Inc.
209 Redwood Shores Parkway
Redwood City, CA
94065
[***]

with a copy to

ATTN: General Counsel
Electronic Art Inc.
209 Redwood Shores Parkway
Redwood City, CA
94065
[***]

25.1.2
If to SIEJA:

ATTN: Vice President, Legal Dept.
Sony Interactive Entertainment Inc.
1-6-27 Konan
Minato-ku, Tokyo 108-8270
Japan


Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    47        CONFIDENTIAL



--------------------------------------------------------------------------------




25.1.3
If to SIEA:

ATTN: General Counsel
Sony Interactive Entertainment LLC
2207 Bridgepointe Parkway
San Mateo, CA 94404
USA
25.1.4
If to SIEE:

ATTN: Vice President, Legal & Business Affairs
Sony Interactive Entertainment Europe Limited
10 Great Marlborough Street
London W1F 7LP
United Kingdom
In addition, any notice sent by any SIE Company regarding any modification to
the Guidelines may be sent by email to the email address set forth above in this
Section 25.1.1.
25.2
Force Majeure. Neither SIE nor Publisher shall be liable for any loss or damage
or be deemed to be in breach of this GDPA if its failure to perform or failure
to cure any of its obligations under this GDPA results from any event or
circumstance beyond its reasonable control, including any natural disaster,
fire, flood, earthquake or other Act of God; shortage of equipment, materials,
supplies or transportation facilities; strike or other industrial dispute; war
or rebellion; shutdown or delay in power, telephone or other essential service
due to the failure of computer or communications equipment or otherwise (each of
the foregoing a “Force Majeure Condition”); provided, however, that the party
interfered with gives the other party written notice thereof promptly, and, in
any event, within fifteen (15) business days of discovery of any Force Majeure
Condition. If notice of the existence of any Force Majeure Condition is provided
within such period, the time for performance or cure shall be extended for a
period equal to the duration of the Force Majeure Condition described in such
notice, except that any such cause shall not excuse the payment of any sums owed
to any Publisher Affiliate or SIE Company prior to, during or after the
occurrence of any Force Majeure Condition. In the event that the Force Majeure
Condition continues for more than 60 days, SIE or Publisher may terminate this
GDPA for cause by providing written notice to the other party to such effect.

25.3
Intentionally Omitted.

25.4
No Agency, Partnership or Joint Venture. The relationship between each SIE
Company and Publisher is that of licensor and licensee. Both parties are
independent contractors and neither party is the legal representative, agent,
joint venturer, partner or employee of the other party for any purpose
whatsoever. Neither party has any right or authority to assume or create any
obligations of any kind or to make any representation or warranty on behalf of
the other party, whether express or implied, or to bind the other party in any
respect whatsoever.

25.5
Assignment. SIE has entered into this GDPA based upon the particular reputation,
capabilities and experience of Publisher and its officers, directors and
employees. Except as provided in this GDPA, Publisher may not assign,
sublicense, subcontract, encumber or transfer this GDPA or any of its rights
hereunder, nor delegate or transfer any of its obligations hereunder, to any
third party unless the prior written consent of SIE shall first be obtained,
provided, however, that Publisher may without SIE’s prior consent assign this
GDPA to a Publisher Affiliate upon written notice to SIE, provided that such
Publisher Affiliate will agree to be bound by the terms of this GDPA in writing.
Other than as set



Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    48        CONFIDENTIAL



--------------------------------------------------------------------------------




forth above in this Section 25.5, any attempted or purported assignment,
delegation or other such transfer, directly or indirectly, without the required
consent of SIE shall be void and a material breach of this GDPA. SIE shall have
the right to assign, sub-license, encumber or transfer this GDPA or any and all
of its rights and obligations hereunder solely to any Affiliate or to any other
party with Publisher’s prior written consent (not to be unreasonably withheld or
delayed), and provided that any assignee will agree with SIE to be bound by the
terms and conditions of this GDPA in writing. SIE may subcontract to any third
party, subject to terms reciprocal to those set forth in Section 14. Subject to
the foregoing, this GDPA shall inure to the benefit of the parties and their
respective successors and permitted assigns (other than in connection with any
of the events referenced in Section 21.5.4).
25.6
Third Party Rights. Except as expressly provided in this GDPA, and save that
SIEI may enforce in any Territory, the terms of Sections 3 (Conditional License
Grant), 5 (Other Limitations on Licensed Rights, 6.1 (Right to Develop), 6.4
(Authentication), 7.8 (Care and Maintenance of Development Tools), 18
(Limitation of Liability), 19 (Infringement of SIE Intellectual Property Rights
By Third Parties), 20 (Data Security and Confidentiality), 22 (Effect of
Expiration or Termination), 23 (Choice of Law and Forum) and 25 (Miscellaneous
Provisions), a person who is not a party to this GDPA shall have no right under
any applicable law to enforce any of its terms.

25.7
Compliance with Applicable Laws. The parties shall at all times comply with all
applicable laws and regulations and all conventions and treaties to which their
countries are a party or relating to or in any way affecting this GDPA and the
performance by the parties of this GDPA, including, to the extent applicable,
the UK Bribery Act 2010, the US Foreign Corrupt Practices Act, the US Children’s
Online Privacy Protection Act, Canada’s Personal Information Protection and
Electronic Documents Act, Mexico’s Federal Data Protection Act, and all other
laws and regulations relating to the gathering, handling and dissemination of
all data from or concerning end-users of PlayStation Compatible Products. Each
party, at its own expense, shall negotiate and obtain any approval, license or
permit required in the performance of its obligations, and shall declare, record
or take such steps to render this GDPA binding, including the recording of this
GDPA with any appropriate governmental authorities (if required).

25.8
Legal Costs and Expenses. In the event it is necessary for either party to
retain the services of an outside lawyer to enforce the provisions of this GDPA
or to file or defend any action arising out of this GDPA, then the prevailing
party in any such action shall be entitled, in addition to any other rights and
remedies available to it at law or in equity, to recover from the other party
its reasonable fees for outside lawyers and expert witnesses, plus such court
costs and expenses as may be fixed by any court of competent jurisdiction. The
term “prevailing party” for the purposes of this section shall include a
defendant who has by motion, judgment, verdict or dismissal by the court,
successfully defended against any claim that has been asserted against it.

25.9
Remedies. Unless expressly set forth to the contrary, either party’s election of
any remedies provided for in this GDPA shall not be exclusive of any other
remedies at law or equity, and all such remedies shall be deemed to be
cumulative. Any material breach of Sections 3, , 5, 20, or 22.2 - 22.7 of this
GDPA by Publisher would cause significant and irreparable harm to SIE, the
extent of which would be difficult to ascertain and for which damages might not
be an adequate remedy, and any material breach of Section 20.6 by SIE would
cause significant and irreparable harm to Publisher the extent of which would be
difficult to ascertain and for which damages might not be an adequate remedy.
Accordingly, in addition to any other remedies, including damages to which each
party may be entitled, in the event of a breach or threatened breach by either
party or any of its directors, officers, employees, agents or permitted
consultants or subcontractors of any such section or sections of this GDPA
referenced above, each party shall be entitled to the immediate issuance without
bond or other security, of ex parte equitable relief, including injunctive
relief, or, if a bond is required under



Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    49        CONFIDENTIAL



--------------------------------------------------------------------------------




applicable law, on the posting of a bond in an amount not to exceed USD $[***]
(or the equivalent amount in foreign currency where outside of the SIEA
Territory), enjoining any breach or threatened breach of any or all of such
provisions taking place in the applicable Territory or otherwise affecting that
party or its Territory.
25.10
Severability. In the event that any provision of this GDPA or portion thereof is
determined by a court of competent jurisdiction to be invalid or unenforceable,
such provision or portion shall be enforced to the extent possible consistent
with the stated intention of the parties, or, if incapable of such enforcement,
shall be deemed to be deleted from this GDPA, while the remainder of this GDPA
shall continue in full force and remain in effect according to its stated terms
and conditions.

25.11
Sections Surviving Expiration or Termination. The following Sections survive
expiration or termination of this GDPA for any reason: 5 (Other Limitations on
Licensed Rights), 7.12.3 (SIE Ownership), 8.9 (Ownership of Original Master
Discs), 15.1.3 (SIE Audit), 15.2.1 (Publisher Revenue), 15.2.4 (Report and
Payment Terms), 15.2.6 (Publisher Audit), 16 (Representations and Warranties),
17 (Indemnities), 18 (Limitation of Liability), 20 (Data Security and
Confidentiality), 21.9 (No Refunds), 22 (Effect of Expiration or Termination),
23 (Choice of Law and Forum), 24 (Dispute Resolution), and 25 (Miscellaneous
Provisions).

25.12
Waiver. No failure or delay by either party in exercising any right, power or
remedy under this GDPA shall operate as a waiver of any such right, power or
remedy. No waiver of any provision of this GDPA shall be effective unless in
writing and signed by the party against whom such waiver is sought to be
enforced. Any waiver by either party of any provision of this GDPA shall not be
construed as a waiver of any other provision of this GDPA, nor shall such waiver
operate or be construed as a waiver of such provision respecting any future
event or circumstance.

25.13
Modification and Amendment. SIE reserves the right, upon prior written notice
and with immediate effect, to amend the provisions of this GDPA or the
Guidelines to the extent required to comply with any decision, order, or
objection of any court or governmental or other competition authority of
competent jurisdiction, or any statutory or similar measures that give effect to
any such decision (from which this GDPA or the Guidelines are not exempt) or to
reflect any undertaking by SIE to any such authority. Any such amendment will
only modify this GDPA to the extent required in connection with any of the
foregoing in a non-discriminatory manner to Publisher, shall be of prospective
application only and shall not be applied to any PlayStation Compatible Products
submitted to the applicable SIE Company pursuant to Section 6.3 prior to the
date of SIE's notice of amendment. In the event that Publisher is unwilling to
accept any such amendment, then Publisher shall have the right to terminate this
GDPA by providing written notice to SIE no more than [***] days following the
date of SIE’s notice of amendment. The terms of Section 22.4 will come into
effect upon any such termination by Publisher. Except as otherwise provided in
this GDPA, no modification or amendment of any provision of this GDPA shall be
effective unless in writing and signed by both of the parties.

25.14
Interpretation. The section headings used in this GDPA are intended primarily
for reference and shall not by themselves determine the construction or
interpretation of this GDPA or any portion hereof. Any reference to a section
number is to a section of this GDPA. Any reference to persons includes natural
persons as well as organizations, including firms, partnerships, companies and
corporations. Any phrase introduced by the terms “including,” “include,” “in
particular,” or any similar expression shall be construed as illustrative and
shall not limit the category preceding those terms.



Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    50        CONFIDENTIAL



--------------------------------------------------------------------------------




25.15
Integration. This GDPA, together with the Guidelines, constitutes the entire
agreement between each SIE Company and Publisher and supersedes all prior or
contemporaneous agreements, proposals, representations, understandings and
communications between each SIE Company and Publisher, whether oral or written,
with respect to the subject matter hereof including any confidentiality,
licensed developer or publisher, store or development tools agreements.
Publisher is not relying upon any statement, representation, warranty or
understanding, whether negligently or innocently made, of any person other than
as expressly set forth in this GDPA.

25.16
Counterparts. This GDPA may be executed in counterparts, each of which shall be
deemed an original, and together shall constitute one and the same instrument.
The parties hereby consent to the use of electronic signatures, if applicable,
and further agree that an electronic signature or a signature transmitted via
facsimile or scanned email shall be considered binding and deemed the same as an
original written signature for all purposes hereunder.

25.17
Construction. This GDPA shall be fairly interpreted in accordance with its terms
and without any strict construction in favor of or against either of the
parties.















































Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    51        CONFIDENTIAL



--------------------------------------------------------------------------------




SONY INTERACTIVE ENTERTAINMENT LLC ELECTRONIC ARTS INC.




By: /s/ Philip L. Rosenberg        By: /s/ Paul Cairns
Print Name: Philip L. Rosenberg        Print Name: Paul Cairns
Title: SVP        Title: SVP Business Affairs & Development
Date: 5/11/2018        Date: 5/10/2018


EA INTERNATIONAL (STUDIO & PUBLISHING) LTD.
By: /s/Andy D’Souza
Print Name: Andy D’Souza
Title: International Publishing Manager, EA Int’l
Date: 5/10/2018






NOT AN AGREEMENT UNTIL EXECUTED BY AN SIE COMPANY AND PUBLISHER
























Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    52        CONFIDENTIAL



--------------------------------------------------------------------------------




SCHEDULE 1
DEFINITIONS
“Additional Terms” has the meaning set forth in Section 10.1.
“Advertising Materials” means any advertising, marketing, merchandising,
promotional, contest or competition-related, press release, display, point of
sale or website materials regarding or relating to PlayStation Compatible
Products or depicting Licensed Trademarks. Advertising Materials include any
advertisements or promotions in which any System is displayed, referred to, or
used, including giving away any System as a prize in contests or sweepstakes and
the public display of any System in product placement opportunities.
“Affiliate” means Sony Computer Entertainment Korea Inc., Sony Computer
Entertainment Hong Kong Limited, Sony Network Entertainment International, LLC,
Sony Network Entertainment Europe Ltd., Gaikai, Inc., Sony Digital Audio Disc
Corporation, Sony DADC Austria AG, any Designated Manufacturing Facility, any
direct or indirect subsidiary or parent of any of the foregoing, and any other
entity created that becomes a direct or indirect subsidiary or parent of, or
shares a common direct or indirect parent with, an SIE Company.
“Designated Manufacturing Facility” means a manufacturing facility that is
designated by the SIE Company, in its sole discretion, to manufacture and
assemble Physical Media Products or any of their component parts in that SIE
Company’s Territory.
“Development Site” means the location(s) where Development Tools are used to
develop PlayStation Compatible Products.
“Development Tools” means the Hardware Tools and Software Tools.
“Developer Website” means DevNet, TPRNet and any other password-protected
website that an SIE Company may maintain to facilitate the dissemination of
Development Tools or other SIE Materials to Licensed Publishers, or to provide
Licensed Publisher with written materials associated with and that describe the
function of the Development Tools, including any data, object code, source code,
libraries, firmware, documentation, and other tools and information.
“Digitally Delivered Product” means a Licensed Product distributed to end-users
by electronic or other non-physical means now known or hereafter devised
(including wireless, cable, fiber optic, telephone, cellular, microwave or radio
waves, the Internet, or private network).
“Dispute” has the meaning set forth in Section 24.
“Documentation” means all information or materials that SIE may provide to
Licensed Publishers or Licensed Developers that are associated with and describe
the function of the Development Tools or other SIE Materials.


“Effective Date” has the meaning set forth in the first paragraph of this GDPA.
“Firmware” means all code embedded on any chip contained within any Hardware
Tool, as may be upgraded or changed from time to time.
“Force Majeure Condition” has the meaning set forth in Section 25.2.
“GDPA” has the meaning set forth in the first paragraph of this agreement.
“Guidelines” means any guidelines, specifications or policies of an SIE Company
with respect to the development, manufacture, marketing and publishing of
PlayStation Compatible Products, including any requirements regarding the


Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    53        CONFIDENTIAL



--------------------------------------------------------------------------------




display of Licensed Trademarks, use of Advertising Materials, or the protection
of SIE Intellectual Property Rights, in each case in the form made available,
and as applicable, to all of SIE’s Licensed Developers and Licensed Publishers.
The Guidelines, and any modifications or additions made from time to time in
accordance with Section 4, shall be set forth on the Developer Website or at
such URL as is provided by SIE to Publisher. The Guidelines shall be comparable
to the guidelines applied by SIE to its own software products for the Systems.
The Guidelines are incorporated into and form a part of this GDPA.
“Hardware Tools” means the hardware components of the development systems used
for development of PlayStation Compatible Products, or portions of such
components, as updated or changed, that SIE may provide to Licensed Publishers
or Licensed Developers. “Hardware Tools” does not include Software Tools.
“Initial Term” has the meaning set forth in Section 21.1.
“Intellectual Property Rights” means all worldwide intellectual property rights,
current or future, including rights in or related to patents, inventions,
designs, copyrights and related rights, databases, trademarks, service marks,
trade names, trade dress, mask work rights, utility model rights, trade secret
rights, technical information, know-how, and the equivalents of the foregoing
under the laws of any jurisdiction, and any other intellectual property rights
recognized in the Territory (including all registrations, applications to
register and rights to apply for registration of the same), for their full term
including all renewals and extensions.
“Licensed Developer” means an entity that has in effect a Licensed Developer
Agreement with an SIE Company, or that has signed a separate PlayStation Global
Developer and Publisher Agreement.
“Licensed Developer Agreement” means a valid and current license agreement
authorizing the development of software for any System, fully executed between a
Licensed Developer and a SIE Company.
“Licensed Product” means a PlayStation Compatible Product that installs or
operates (or is designed to install or operate) on a System, and associated
Packaging, Printed Materials, metadata, and content. For the avoidance of doubt,
Licensed Product does not include middleware (except as incorporated into a
Licensed Product) or Peripherals.
“Licensed Publisher” means an entity that has signed a GDPA or other Licensed
Publisher Agreement in full force and effect and has been approved in writing by
an SIE Company to develop or publish Licensed Products.
“Licensed Publisher Agreement” means a valid and current license agreement
authorizing the publishing of software for any System, fully executed between a
Licensed Publisher and an SIE Company, including any Global Developer and
Publisher Agreement.
“Licensed Trademarks” means the trademarks, service marks, trade dress, logos,
icons and other indicia designated in the Guidelines or for use on, in or in
connection with Licensed Products.
“Online Activity” means the online interaction by end-users with other end-users
(which, for the avoidance of doubt, includes the sharing of User Content within
the gameplay or online environment of Licensed Products), with online elements
(such as PlayStation Home, the virtual, interactive community of PSN), or with
Publisher or its designee, via the use of a PlayStation Compatible Product.
“Packaging” means the carton, containers, cases, edge labels, wrapping
materials, security seals and other proprietary labels and trade dress elements
of or concerning the Physical Media Product (and all parts of any of the
foregoing) but specifically excluding Printed Materials and discs or game cards.
“Peripheral” means a device that connects to, interfaces with or interacts with
a System, including controllers, cameras, wheels, mice and keyboards and other
input devices.


Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    54        CONFIDENTIAL



--------------------------------------------------------------------------------




“Personal Information” means information relating to an identified or
identifiable natural person, or substantially similar terms as defined by
applicable law.
“Physical Media Product” means a Licensed Product distributed in a physical form
specified by SIE, such as a Blu-ray disc or game card.
“PlayStation Compatible Product” means any software, content, service, hardware,
Peripheral, good, or other item that [***]. Subject to the requirements in the
foregoing sentence, PlayStation Compatible Product may include applications
(including companion aps), communication features, virtual currency, audio and
visual material (including demos, videos, themes, wallpapers, levels, maps,
consumable items, skins, virtual items, and avatars), modifications,
improvements, additions, upgrades, updates, patches, scripts, player statistics
and data, notices, links or other content intended for or capable of use on or
connection to a System.
“PlayStation Now” means the SIE proprietary cloud gaming service that allows
Users to access content streamed from remote servers to Systems and other
SIE-approved devices.
“PlayStation Plus” means the SIE premium subscription service available through
PSN.
“PlayStation Store” means the primary destination within PSN for the discovery
and purchase of content.
“Printed Materials” means all artwork and mechanicals for the disc label for
each Physical Media Product and for the Packaging relating to any of the
Physical Media Products, and all instructional manuals, liners, inserts, and any
other materials and user information within or attached to the Packaging and
distributed as part of the Physical Media Products.
“Product Information” means Publisher’s name, any extracts or references to
Licensed Products, any trademarks, services marks, trade dress, logos, icons or
other indicia used on, in or in connection with Licensed Products, any
information owned or licensed by Publisher relating to any of the Licensed
Products, including demos, videos, hints and tips, artwork, depictions of
Physical Media Products, cover art and videotaped interviews; all of the
foregoing as may be further specified in the Guidelines, and as provided by
Publisher pursuant to Section 9.2.3.
“Product Proposal” means a written proposal prepared by Publisher and submitted
to SIE under the Guidelines regarding the concept and design for a Licensed
Product or other PlayStation Compatible Product (as applicable).
“Product Submission” has the meaning given to it in Section 9.2.7.
“PSN” means the proprietary online network operated by SIE or Affiliates
accessible via the Systems and other devices, including services provided as
part of or through that network, such as PlayStation Now and the PlayStation
Store. PSN includes new services and features developed and offered after the
date of this GDPA, and other online networks launched after the date of this
GDPA, as specified by SIE.
“PSN ID” means SIE’s unique User identifier on PSN.
“Publisher” has the meaning set forth in the first paragraph of this GDPA. For
the avoidance of doubt, a “Publisher” may be an entity which chooses only to
exercise the rights to develop, and not the rights to publish, Licensed Products
under this GDPA.
“Publisher Affiliate” means the entities listed in Schedule 2, as updated by
written agreement between the parties from time to time.
“Publisher Confidential Information” has the meaning set forth in Section
20.6.1.
“Publisher EULA” has the meaning set forth in Section 10.2.


Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    55        CONFIDENTIAL



--------------------------------------------------------------------------------




“Publisher-Indemnified Claims” has the meaning set forth in Section 17.2.
“Publisher Intellectual Property Rights” means those Intellectual Property
Rights that are owned and controlled by Publisher and that relate to the
Publisher Property, Packaging, Product Information, Product Proposals, Printed
Materials, Advertising Materials or other materials.
“Publisher Property” means any software or other materials (including without
limitation any audio-visual materials) developed by or on behalf of Publisher,
or controlled by Publisher, or provided by or on behalf of Publisher in
connection with any PlayStation Compatible Product, not including any Software
Tools or SIE Intellectual Property Rights.
“Purchase Order” means a written purchase order issued by Publisher pursuant to
Section 8.3, regarding the purchase of Physical Media Products (or other
products or materials that may be ordered under this GDPA), that conforms to the
Guidelines and other terms and conditions imposed by the applicable SIE Company
or applicable Designated Manufacturing Facility.
“SIE” has the meaning set forth in the first paragraph of this GDPA.
“SIE Company” has the meaning set forth in the first paragraph of this GDPA.
“SIE-Indemnified Claims” has the meaning set forth in Section 17.1.
“SIE Intellectual Property Rights” means those Intellectual Property Rights that
relate to a System, the design and development of PlayStation Compatible
Products (exclusive of any Publisher Intellectual Property Rights therein), PSN
and any SIE Materials.
“SIE Materials” means the Development Tools, the terms of this GDPA, the
Guidelines, all information obtained from a Developer Website; other
information, documents and materials developed, owned, licensed or under the
control of SIE or any Affiliate, including all those relating to processes,
data, hardware, software, network communications and related activities,
inventions, trade secrets, ideas, creations, improvements, designs, discoveries,
developments, research and know-how, including SIE Intellectual Property Rights
relating to the Development Tools; information, documents and other materials
regarding SIE’s or any Affiliate’s finances, business and business methods
(including commercial relationships, licensing terms, pricing and customers
lists), marketing and technical plans, and development and production plans; and
third-party information and documents licensed to or under the control of SIE or
any Affiliate. SIE Materials consists of information in any medium, whether
oral, printed, in machine-readable form or otherwise, provided to Publisher
before or during the Term, including information subsequently reduced to
tangible or written form.
“SIEA” has the meaning set forth in the first paragraph of this GDPA.
“SIEE” has the meaning set forth in the first paragraph of this GDPA.
“SIEI” has the meaning set forth in the first paragraph of this GDPA.
“SIEA Territory” means the following countries: Canada, Mexico, Brazil, Chile,
Argentina, Peru, Ecuador, Colombia, Nicaragua, Honduras, Costa Rica, Guatemala,
El Salvador, Panama, Bolivia, Paraguay, United States of America (and its
territories and possessions), and Uruguay, or as otherwise provided in the
Guidelines.
“SIEE Territory” means the following countries: Albania, Algeria, Andorra,
Angola, Armenia, Australia, Austria, Azerbaijan, Bahrain, Bangladesh, Belgium,
Belorussia, Bosnia Herzegovina, Botswana, Bulgaria, Cameroon, Croatia, Cyprus,
Czech Republic, Denmark , Djibouti, Egypt, Estonia, Ethiopia, Fiji, Finland,
France, Georgia, Germany, Ghana, Gibraltar, Greece, Hungary, Iceland, India,
Ireland, Israel, Italy, Jordan, Kazakhstan, Kenya, Kosovo, Kuwait,


Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    56        CONFIDENTIAL



--------------------------------------------------------------------------------




Kyrgyzstan, Latvia, Lebanon, Liechtenstein, Lithuania, Luxembourg, Macedonia,
Madagascar, Malawi, Malta & Gozo, Mauritius, Moldova, Monaco, Montenegro,
Morocco, Mozambique, Namibia, Netherlands , New Zealand, Nigeria, Norway, Oman,
Pakistan, Papua New Guinea, Poland, Portugal, Qatar, Romania, Russian
Federation, San Marino, Saudi Arabia, Senegal, Slovakia, Slovenia, Somalia,
South Africa, Spain, Swaziland, Sweden, Switzerland, Tajikistan, Tanzania,
Tunisia, Turkey, Turkmenistan, Uganda, Ukraine, united Arab Emirates, United
Kingdom, Uzbekistan, Vatican, Yemen, Zaire, Zambia and Zimbabwe, or as otherwise
provided in the Guidelines.
“SIEJA Territory” means the following countries: Thailand, Philippines,
Malaysia, Vietnam, Singapore, Indonesia, Taiwan, Korea, Hong Kong, People’s
Republic of China and Japan, or as otherwise provided in the Guidelines.
“Software Product License Agreement” means the end-user license agreement
between SIEA and a user found at us.playstation.com/softwarelicense or, for
SIEE, the Software Usage Terms (or equivalent) between SIEE and a user found on
the packaging or eu.playstation.com/legal.
“Software Tools” means software (including object code, source code and
libraries and Firmware) and Documentation relating to any Systems that are
supplied by SIE to Publisher for the development of PlayStation Compatible
Products.
“System” means each of the proprietary PlayStation systems known as the
PlayStation, PlayStation 2, PlayStation 3, PlayStation 4, PlayStation Portable
(PSP), PlayStation Vita (PS Vita), and PlayStation Vita TV (PS Vita TV),
including all backward compatible iterations and server emulation of each.
Collectively, all of the foregoing are referred to as the “Systems.”
“System Bypass Areas” has the meaning set forth in Section 5.1.
“Term” has the meaning set forth in Section 21.2.
“Territory” means any one of the SIEA Territory, the SIEE Territory, or the SIEI
Territory.
“ToSUA” means the terms of service, user agreement and privacy policy for PSN,
as amended from time to time.
“User” means an individual with a PSN account.
“User Content” has the meaning given to it in Section 6.7.
“VAT” means Value Added Tax as set out in the UK Value Added Tax Act 1994 or, in
relation to any member state of the European Union, the equivalent system of
Value Added Tax as defined in the EU VAT Directive (2006/112/EC) or, in relation
to any non-EU country, the equivalent tax, such as, but not limited to, VAT,
sales tax and GST.
“Wholesale Price” means, for Digitally Delivered Products sold by Publisher to
SIE for resale, the price that Publisher offers and SIE accepts for each unit of
a specified Digitally Delivered Product, as may be stated in a form provided by
SIE. For Physical Media Products, “Wholesale Price” means the initial wholesale
price or price to trade Publisher offers to retailers, distributors, wholesalers
or other intermediaries of Physical Media Products, as evidenced by sell sheets
or other trade materials.










Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    57        CONFIDENTIAL



--------------------------------------------------------------------------------




SCHEDULE 2
Publisher Affiliates
Publishers
SIEA Territory
Electronic Arts Inc. to publish Licensed Products in [***].
EA Swiss Sarl to publish Licensed Products in [***].
SIEE Territory
EA Swiss Sarl to publish Licensed Products in [***].
SIEJA Territory
Electronic Arts Inc. to publish Digitally Delivered Products [***], Electronic
Arts K.K. to publish Physical Media Products [***].
EA Swiss Sarl to publish Licensed Products in [***].
Developers
Electronic Arts Inc.
BioWare ULC
EA Digital Illusions CE AB
Electronic Arts Ireland Limited
Electronic Arts Limited
Electronic Arts Asia Pacific Pte Ltd
Electronic Arts Proprietary Limited
EA Mobile (Canada) ULC
Electronic Arts (Canada), Inc.
Criterion Software Limited
Electronic Arts Games (India) Private Limited
Electronic Arts K.K.
Electronic Arts Korea LLC
Electronic Arts Romania SRL
Electronic Arts Computer Software (Shanghai) Co., Ltd.
Shanghai PopCap Software Co. Ltd.
Electronic Arts – Tiburon, A Florida Corporation
PopCap Games, LLC


EA Swiss Sarl
Electronic Arts Software S.L.
Electronic Arts Finland OY


Respawn LLC




[***]





Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    58        CONFIDENTIAL



--------------------------------------------------------------------------------




SIE Company Reporting Periods and Currency


SIEA Territory – SIEA will report sales of Digitally Delivered Products [***]
and pay applicable amount of Wholesale Price and/or mutually-agreed revenue
share due Publisher [***].


SIEE Territory – SIEE will report sales of Digitally Delivered Products [***]
and pay applicable amount of Wholesale Price and/or mutually-agreed revenue
share due Publisher [***].


SIEJA Territory - SIEJA will report sales of Digitally Delivered Products [***]
and pay applicable amount of Wholesale Price and/or mutually-agreed revenue
share due Publisher [***].




Sony Computer Entertainment
PLAYSTATION GDPA version 1.00    59        CONFIDENTIAL

